Exhibit 10.1

 

 

 

Published Deal CUSIP Number: 48U15UAA0

Published Revolver CUSIP Number: 48U15UAB8

CREDIT AGREEMENT

Dated as of December 9, 2015

among

KANSAS CITY SOUTHERN

as Borrower

THE GUARANTORS FROM TIME TO TIME PARTY HERETO

as Guarantors

and

THE LENDERS AND ISSUING BANKS FROM TIME TO TIME PARTY HERETO

as Lenders and Issuing Banks

and

BANK OF AMERICA, N.A.

as Administrative Agent

and

JPMORGAN CHASE BANK, N.A.

and

CITIBANK, N.A.

as Co-Syndication Agents

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC

and

CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers and Joint Bookrunning Managers

Kansas City Southern Credit Agreement



--------------------------------------------------------------------------------

T A B L E  O F  C O N T E N T S

 

Section    Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01. Certain Defined Terms

     5   

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions

     33   

SECTION 1.03. Accounting Terms

     34   

SECTION 1.04. Currency Equivalents Generally

     34   

SECTION 1.05. Letter of Credit Amounts

     35    ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES    AND THE LETTERS OF
CREDIT   

SECTION 2.01. The Advances and the Letters of Credit

     35   

SECTION 2.02. Making the Advances

     37   

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit

     38   

SECTION 2.04. Repayment of Advances

     41   

SECTION 2.05. Termination or Reduction of the Commitments

     42   

SECTION 2.06. Prepayments

     42   

SECTION 2.07. Interest

     43   

SECTION 2.08. Fees

     44   

SECTION 2.09. Conversion of Advances

     44   

SECTION 2.10. Increased Costs, Etc.

     45   

SECTION 2.11. Payments and Computations

     46   

SECTION 2.12. Taxes

     48   

SECTION 2.13. Sharing of Payments, Etc.

     51   

SECTION 2.14. Use of Proceeds

     52   

SECTION 2.15. Defaulting Lenders

     52   

SECTION 2.16. Evidence of Debt

     55   

SECTION 2.17. Mitigation Obligations; Replacement of Lenders

     55   

SECTION 2.18. Incremental Advances

     56   

SECTION 2.19. Refinancing Amendments

     57   

SECTION 2.20. Extensions of Advances and Commitments

     57    ARTICLE III    CONDITIONS TO INITIAL EXTENSION OF CREDIT AND   
ISSUANCE OF LETTERS OF CREDIT   

SECTION 3.01. Conditions Precedent to Initial Extension of Credit

     60   

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance and Renewal

     62   

SECTION 3.03. Determinations Under Section 3.01

     62   

 

Kansas City Southern Credit Agreement



--------------------------------------------------------------------------------

ARTICLE IV    REPRESENTATIONS AND WARRANTIES   

SECTION 4.01. Representations and Warranties of the Borrower

     62    ARTICLE V    COVENANTS OF THE BORROWER   

SECTION 5.01. Affirmative Covenants

     67   

SECTION 5.02. Negative Covenants

     69   

SECTION 5.03. Reporting Requirements

     76   

SECTION 5.04. Financial Covenants

     78    ARTICLE VI    EVENTS OF DEFAULT   

SECTION 6.01. Events of Default

     78   

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default

     80    ARTICLE VII    THE ADMINISTRATIVE AGENT   

SECTION 7.01. Appointment and Authority

     81   

SECTION 7.02. Rights as a Lender

     81   

SECTION 7.03. Exculpatory Provisions

     81   

SECTION 7.04. Reliance by Administrative Agent

     82   

SECTION 7.05. Delegation of Duties

     83   

SECTION 7.06. Resignation of Administrative Agent

     83   

SECTION 7.07. Non-Reliance on Administrative Agent and Other Lenders

     84   

SECTION 7.08. No Other Duties, Etc.

     84   

SECTION 7.09. Administrative Agent May File Proofs of Claim

     84    ARTICLE VIII    GUARANTY   

SECTION 8.01. Guaranty; Limitation of Liability

     85   

SECTION 8.02. Guaranty Absolute

     86   

SECTION 8.03. Waivers and Acknowledgments

     87   

SECTION 8.04. Subrogation

     87   

SECTION 8.05. Guaranty Supplements

     88   

SECTION 8.06. [Reserved]

     88   

SECTION 8.07. Continuing Guaranty; Assignments

     88   

 

Kansas City Southern Credit Agreement

 

2



--------------------------------------------------------------------------------

ARTICLE IX    MISCELLANEOUS   

SECTION 9.01. Amendments, Etc.

     89   

SECTION 9.02. Notices, Etc.

     89   

SECTION 9.03. No Waiver; Remedies

     90   

SECTION 9.04. Costs and Expenses

     90   

SECTION 9.05. Right of Set-off

     92   

SECTION 9.06. Binding Effect

     92   

SECTION 9.07. Assignments and Participations

     92   

SECTION 9.08. Execution in Counterparts

     96   

SECTION 9.09. No Liability of the Issuing Banks

     96   

SECTION 9.10. Confidentiality

     96   

SECTION 9.11. Release of Guarantees

     96   

SECTION 9.12. Non-Consenting Lenders

     97   

SECTION 9.13. Patriot Act Notice

     97   

SECTION 9.14. Jurisdiction, Service of Process, Etc.

     97   

SECTION 9.15. Governing Law

     98   

SECTION 9.16. WAIVER OF JURY TRIAL

     98   

SECTION 9.17. The Platform

     98   

SECTION 9.18. Reliance by Administrative Agent, Issuing Banks and Lenders

     98   

SECTION 9.19. Electronic Execution of Assignments and Certain Other Documents

     98   

SECTION 9.20. No Advisory or Fiduciary Responsibility

     99   

SECTION 9.21. WAIVER OF IMMUNITIES

     99   

SECTION 9.22. Cashless Settlement

     99   

 

Kansas City Southern Credit Agreement

 

3



--------------------------------------------------------------------------------

SCHEDULES      Schedule I    -   Commitments and Applicable Lending Offices
Schedule II    -   Guarantors Schedule III      Unrestricted Subsidiaries
Schedule 4.01(b)    -   Subsidiaries Schedule 4.01(d)    -   Authorizations,
Approvals, Actions, Notices and Filings Schedule 4.01(q)    -   Environmental
Disclosure Schedule 5.02      Effective Date Indebtedness

 

EXHIBITS Exhibit A    -   Form of Note Exhibit B    -   Form of Committed Loan
Notice Exhibit C    -   Form of Assignment and Acceptance Exhibit D      Form of
Affiliate Subordination Agreement Exhibit E    -   Form of Solvency Certificate
Exhibit F    -   Form of Guaranty Supplement Exhibit G-1-4      Form of U.S. Tax
Compliance Certificates

 

Kansas City Southern Credit Agreement

 

4



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT (this “Agreement”) dated as of December 9, 2015 among Kansas
City Southern, a Delaware corporation (the “Borrower”), the Guarantors (as
hereinafter defined), the Lenders (as hereinafter defined), the Issuing Banks
(as hereinafter defined), Bank of America, N.A. (“Bank of America”), as
administrative agent (together with any successor administrative agent appointed
pursuant to Article VII, the “Administrative Agent” and, together with the
Co-Syndication Agents, the “Agents”) for the Lender Parties (as hereinafter
defined), JPMorgan Chase Bank, N.A. and Citibank, N.A. as co-syndication agents
(the “Co-Syndication Agents”), and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC and Citigroup Global Markets Inc., as
joint lead arrangers and joint bookrunning managers (the “Lead Arrangers”).

PRELIMINARY STATEMENTS

1. WHEREAS, the Borrower has requested that the Lenders extend credit in the
form of Revolving Credit Advances at any time and from time to time on and from
the Effective Date and prior to the Termination Date in an aggregate principal
amount at any one time outstanding (when taken together with the face amount of
the Letters of Credit then outstanding) not to exceed $800,000,000. The Borrower
has requested that the Issuing Banks issue Letters of Credit in an aggregate
face amount at any one time outstanding not to exceed $25,000,000; and

2. WHEREAS, the Lenders are willing to extend such credit to the Borrower, and
the Issuing Banks are willing to issue Letters of Credit for the account of the
Borrower, in each case on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Additional Guarantors” has the meaning specified in Section 8.05.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Lender Parties from time
to time.

“Advance” means a Revolving Credit Advance, a Letter of Credit Advance, or an
Extended Revolving Credit Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”,

 

Kansas City Southern Credit Agreement

 

5



--------------------------------------------------------------------------------

“controlled by” and “under common control with”) of a Person means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
Voting Interests, by contract or otherwise.

“Affiliate Subordination Agreement” means an affiliate subordination agreement,
in substantially the form of Exhibit D hereto, as amended.

“Agency Fee Letter” means that certain letter agreement, dated as of October 21,
2015, among the Borrower, Bank of America and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as amended from time to time.

“Agents” has the meaning specified in the recital of parties to this Agreement.

“Agent Parties” has the meaning specified in Section 9.17.

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Commitment Fee Rate” means (a) from and after an Extension, with
respect to any Extended Revolving Credit Commitments and Extended Revolving
Credit Advances of a particular Class the Applicable Commitment Fee Rate for
such Extended Revolving Credit Commitments and Extended Revolving Credit
Advances shall be those set forth in the applicable definitive documentation
with respect to such Class and (b) before an Extension, a percentage as set
forth below per annum determined by reference to the Ratings then in effect:

 

Rating

   Applicable Commitment Fee Rate  

BBB+ or higher from S&P

Baa1 or higher from Moody’s

BBB+ or higher from Fitch

     0.125 % 

BBB from S&P

Baa2 from Moody’s

BBB from Fitch

     0.15 % 

BBB- from S&P

Baa3 from Moody’s

BBB- from Fitch

     0.20 % 

BB+ from S&P

Ba1 from Moody’s

BB+ from Fitch

     0.25 % 

BB or lower from S&P

Ba2 or lower from Moody’s

BB or lower from Fitch

     0.30 % 

For purposes hereof, (a) if only one of Fitch, S&P and Moody’s shall have in
effect a Rating, the Applicable Commitment Fee Rate shall be determined by
reference to the available Rating; (b) if the Borrower shall fail to maintain a
Rating from all of Fitch, S&P and Moody’s, the Applicable

 

Kansas City Southern Credit Agreement

 

6



--------------------------------------------------------------------------------

Commitment Fee Rate will be set in accordance with the lowest level of Ratings
set forth above; (c) if only two of Fitch, S&P and Moody’s shall have in effect
a Rating, the Applicable Commitment Fee Rate shall be determined by reference to
the higher Rating unless such Ratings differ by more than one level, in which
case the applicable Rating will be deemed to be the Rating one level below the
higher of such Ratings; (d) if all three Rating Agencies have established
Ratings and the Ratings shall fall within two different levels, the Applicable
Commitment Fee Rate shall be based upon the Rating assigned by two of such
Rating Agencies, or if the Ratings shall fall within three different levels, the
Applicable Commitment Fee Rate shall be based upon the middle Rating; (e) if any
Rating established by Fitch, S&P or Moody’s shall be changed, such change shall
be effective as of the Business Day following the date on which such change is
first announced publicly by the Rating Agency making such change; and (f) if
Fitch, S&P or Moody’s shall change the basis on which Ratings are established,
each reference to the Rating announced by Fitch, S&P or Moody’s, as the case may
be, shall refer to the then equivalent rating by Fitch, S&P or Moody’s, as the
case may be or, if there is no equivalent or such change would otherwise result
in a change in the Applicable Commitment Fee Rate, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating basis and, pending the effectiveness of any such amendment, the
Applicable Commitment Fee Rate shall be determined by reference to the Ratings
of the other Rating Agencies (or, if the circumstances referred to in this
clause (f) shall affect all such Rating Agencies, the Ratings most recently in
effect prior to such change).

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

“Applicable Margin” means:

(a) from and after an Extension, with respect to any Extended Revolving Credit
Advances of a particular Class, the Applicable Margins for such Extended
Revolving Credit Advances shall be those specified in the applicable definitive
documentation with respect to such Class; and

(b) in respect of the other Facilities (and, for the avoidance of doubt, before
an Extension), at any time, the Applicable Margin corresponding to the Rating in
effect from time to time as described below:

 

Rating

   Applicable Margin
for Eurodollar Rate
Advances     Applicable Margin for
Base Rate Advances  

BBB+ or higher from S&P

Baa1 or higher from Moody’s

BBB+ or higher from Fitch

     1.125 %      0.125 % 

BBB from S&P

Baa2 from Moody’s

BBB from Fitch

     1.25 %      0.25 % 

BBB- from S&P

Baa3 from Moody’s

BBB- from Fitch

     1.50 %      0.50 % 

BB+ from S&P

Ba1 from Moody’s

BB+ from Fitch

     1.75 %      0.75 % 

BB or lower from S&P

Ba2 or lower from Moody’s

BB or lower from Fitch

     2.00 %      1.00 % 

 

Kansas City Southern Credit Agreement

 

7



--------------------------------------------------------------------------------

For purposes hereof, (a) if only one of Fitch, S&P and Moody’s shall have in
effect a Rating, the Applicable Margin shall be determined by reference to the
available Rating; (b) if the Borrower shall fail to maintain a Rating from all
of Fitch, S&P and Moody’s, the Applicable Margin will be set in accordance with
the lowest level of Ratings set forth above; (c) if only two of Fitch, S&P and
Moody’s shall have in effect a Rating, the Applicable Margin shall be determined
by reference to the higher Rating unless such Ratings differ by more than one
level, in which case the applicable Rating will be deemed to be the Rating one
level below the higher of such Ratings; (d) if all three Rating Agencies have
established Ratings and the Ratings shall fall within two different levels, the
Applicable Margin shall be based upon the Rating assigned by two of such Rating
Agencies, or if the Ratings shall fall within three different levels, the
Applicable Margin shall be based upon the middle Rating; (e) if any Rating
established by Fitch, S&P or Moody’s shall be changed, such change shall be
effective as of the Business Day following the date on which such change is
first announced publicly by the Rating Agency making such change; and (f) if
Fitch, S&P or Moody’s shall change the basis on which Ratings are established,
each reference to the Rating announced by Fitch, S&P or Moody’s, as the case may
be, shall refer to the then equivalent rating by Fitch, S&P or Moody’s, as the
case may be or, if there is no equivalent or such change would otherwise result
in a change in the Applicable Margin, the Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
basis and, pending the effectiveness of any such amendment, the Applicable
Margin shall be determined by reference to the Ratings of the other Rating
Agencies (or, if the circumstances referred to in this clause (f) shall affect
all such Rating Agencies, the Ratings most recently in effect prior to such
change).

“Appropriate Lender” means, at any time, with respect to (a) the Revolving
Credit Facility, a Lender that has a Commitment with respect to such Facility or
has made an Advance with respect to such Facility at such time and (b) the
Letter of Credit Facility, (i) the Issuing Banks and (ii) if the other Revolving
Credit Lenders have made Letter of Credit Advances pursuant to Section 2.03(d)
that are outstanding at such time, each such other Revolving Credit Lender.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender
Party, (ii) an Affiliate of a Lender Party or (iii) an entity or an Affiliate of
an entity that administers or manages a Lender Party.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.07 or the definition of “Eligible Assignee”),
and accepted by the Administrative Agent, in accordance with Section 9.07 and in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent.

“Attributable Debt” means, in connection with any Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the
discount rate implied in the lease) of the obligations of the lessee for rental
payments during the term of the lease.

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.01(c)(i).

 

Kansas City Southern Credit Agreement

 

8



--------------------------------------------------------------------------------

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bank of America” has the meaning specified in the recital of parties to this
Agreement.

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(f)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate,” and (c) the Eurodollar Rate for an Interest Period of one
month as of such time plus 1.00%. The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such prime rate announced by
the Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower Materials” has the meaning specified in Section 5.03.

“Borrower’s Account” means the account of the Borrower specified by the Borrower
in writing to the Administrative Agent from time to time.

“Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type and (in the case of a Eurodollar Rate Advance) having
the same Interest Period made by the Revolving Credit Lenders.

“Business Day” means any day that is not a Saturday or Sunday or any other day
on which banks are not required or authorized by law to close in New York City
and, if the applicable Business Day relates to any Eurodollar Rate Advances, any
day on which dealings are carried on in the London interbank market.

“Capitalized Lease Obligations” means with respect to any Person, the
Obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which Obligations are, subject to the proviso to
Section 1.03(a), required to be classified and accounted for as a capital lease
on a balance sheet of such Person in accordance with GAAP and the amount of such
Obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
in an amount equal to 103% of such L/C Obligations or obligations or, if the
Administrative Agent and each applicable Issuing Bank shall agree in their sole
discretion,

 

Kansas City Southern Credit Agreement

 

9



--------------------------------------------------------------------------------

other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and each
applicable Issuing Bank. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” of any Person means any of the following, to the extent owned
by such Person: (a) readily marketable direct obligations of the Government of
the United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the Government of the
United States, (b) insured certificates of deposit of or time deposits with any
commercial bank that is a Lender Party or a member of the Federal Reserve
System, is organized under the laws of the United States or any State thereof
and has combined capital and surplus of at least $500 million, in each case,
having a maturity of not greater than 180 days from the date of acquisition
thereof, (c) commercial paper maturing within 270 days from the date of
acquisition thereof in an aggregate amount of no more than $20 million per
issuer outstanding at any time, issued by any corporation organized under the
laws of any State of the United States and rated, at the time of acquisition, at
least “Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P, (d) investments, classified in accordance with GAAP as
Current Assets of such Person, in money market investment programs registered
under the Investment Company Act of 1940, as amended, which are administered by
financial institutions that have the highest commercial paper rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition, (e) fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (b) above, (f) investments substantially equivalent to those
referred to in clauses (a) through (e) above denominated in any foreign currency
comparable in credit quality and tenor to those referred to above, or (g) such
other liquid investments as shall be approved by the Administrative Agent.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender Party or an Affiliate of a Lender Party
or (b) any Lender Party or Affiliate of a Lender Party that has entered into a
Cash Management Agreement prior to the Effective Date, in each case in its
capacity as a party to such Cash Management Agreement.

“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Internal Revenue Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

Kansas City Southern Credit Agreement

 

10



--------------------------------------------------------------------------------

“Change of Control” shall be deemed to have occurred if (i) at any time, less
than 50% of the members of the board of directors of the Borrower shall be
(A) individuals who are members of such board on the Effective Date or
(B) individuals whose election, or nomination for election by the Borrower’s
stockholders, was approved by a vote of at least 50% of the members of the board
then still in office who are members of the board on the Effective Date (or
whose election or nomination has been approved as provided in this clause (B)),
(ii) at any time, any person, or any two or more persons acting as a
partnership, limited partnership, syndicate, or other group for the purpose of
acquiring, holding or disposing of Equity Interests of the Borrower, shall
become, according to public announcement or filing, the “beneficial owner” (as
defined in Rule 13d-3 issued under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Borrower representing 30%
or more (calculated in accordance with such Rule 13d-3) of the combined voting
power of the Borrower’s then outstanding voting securities or (iii) a “Change of
Control” (or similar event), as such term may be defined in any indenture or
other agreement or instrument governing Material Debt, shall have occurred.

“Class”, when used in reference to (a) any Advance or Borrowing, refers to
whether such Advance, or the Advances comprising such Borrowing, are Advances
made under the Revolving Credit Facility or any tranche of Other Advances,
(b) any Commitment, refers to whether such Commitment is a Revolving Credit
Commitment or any Other Commitment relating to any tranche of Other Advances and
(c) any Lender, refers to whether such Lender has an Advance or Commitment with
respect to a particular Class of Advances or Commitments. The Revolving Credit
Advances, the Other Advances that have different terms and conditions shall be
construed to be in different Classes.

“Commitment” means a Revolving Credit Commitment, an Other Commitment, or a
Letter of Credit Commitment.

“Commitment Fee” has the meaning specified in Section 2.08(a).

“Committed Loan Notice” means (a) a Notice of Borrowing, (b) a notice of
conversion of Advances of one Type to the other, or (c) a notice of continuation
of Eurodollar Rate Advances, in each case pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit B or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Concession Title” means KCSM’s right, for a period of 30 years, to be the
exclusive provider (subject to certain trackage rights existing as of the
Effective Date or arising from time to time thereafter) of freight
transportation services over the Northeast Rail Lines and for an additional 20
years to be a non-exclusive provider of such services over the Northeast Rail
Lines, granted by the Mexican government, subject in all cases to the terms and
conditions of such grant, as in effect on June 23, 1997 and as amended on
February 12, 2001 and November 22, 2006.

 

Kansas City Southern Credit Agreement

 

11



--------------------------------------------------------------------------------

“Confidential Information” means information that any Loan Party furnishes to
the Administrative Agent or any Lender Party in a writing designated as
confidential, but does not include any such information that is or becomes
generally available to the public other than as a result of a breach by such
Agent or any Lender Party of its obligations hereunder or that is or becomes
available to such Agent or such Lender Party from a source other than the Loan
Parties that is not, to the best of such Agent’s or such Lender Party’s
knowledge, acting in violation of a confidentiality agreement with a Loan Party.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, the interest expense
(including imputed interest expense in respect of Capitalized Lease Obligations,
but excluding amortization of deferred financing costs) of the Borrower and its
Consolidated Subsidiaries for such period, determined on a Consolidated basis in
accordance with GAAP.

“Consolidated Net Assets” means, with respect to any Person, as of any date of
determination, the Total Assets after deducting therefrom all current
liabilities, in each case reflected on the Consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of the most recently
ended fiscal quarter of such Person for which financial statements have been
delivered to the Administrative Agent pursuant to Section 5.03(b) or (c), as
applicable, determined on a Consolidated basis.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its Consolidated Subsidiaries for such period determined on a
Consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) except with respect to determinations made on a Pro Forma Basis,
the income or loss of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with a Subsidiary or the date that
such Person’s assets are acquired by a Subsidiary, (b) the income or loss of any
Person that is not a Subsidiary, other than cash actually paid by such Person to
the Borrower and its Consolidated Subsidiaries during such period in the form of
dividends or other distributions (c) any debt retirement costs,
(d) extraordinary gains and extraordinary losses and (e) that portion of the
income or loss of any Person that is not a wholly owned Subsidiary that
represents the amount of Equity Interests not owned by the Borrower or a
Consolidated Subsidiary.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making by such Person of the Obligation
of a primary obligor, (b) the Obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement or (c) any Obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor

 

Kansas City Southern Credit Agreement

 

12



--------------------------------------------------------------------------------

to make payment of such primary obligation, (iv) under Letters of Credit or
(v) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include customary and reasonable indemnity obligations
under any contractual obligation permitted under this Agreement, including, but
not limited to, contractual obligations in respect of any acquisition, capital
expenditure, investment or disposition of assets permitted under this Agreement
(other than any such obligations with respect to Debt). The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414(b) or 414(c) of the Internal Revenue Code or,
solely for purposes of Section 302 of ERISA and Section 412 of the Internal
Revenue Code, are treated as a single employer under Section 414(b), (c), (m) or
(o) of the Internal Revenue Code.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.02 or 2.09.

“Co-Syndication Agents” has the meaning specified in the recital of parties to
this Agreement.

“Credit Agreement Refinancing Debt” means unsecured Debt (whether in the form of
notes or term loans or otherwise) of the Borrower issued after the Effective
Date to replace, refinance or exchange for, in part, the Revolving Credit
Facility; provided that (a) in the case such Debt is in the form of any
revolving credit facility that replaces, refinances or is exchanged for, in
part, the Revolving Credit Facility, such Debt shall not have a maturity date
prior to the Termination Date with respect to the Revolving Credit Facility and
(b) 100% of the net cash proceeds of such Debt shall be applied, on the date of
the incurrence thereof, to prepay the Facilities.

“Current Assets” of any Person means, at any date of determination, all assets
of such Person that would, in accordance with GAAP, be classified as current
assets of a company conducting a business the same as or similar to that of such
Person, after deducting adequate reserves in each case in which a reserve is
proper in accordance with GAAP.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services (other than current accounts payable
incurred in the ordinary course of such Person’s business), (c) all Obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all Obligations of such Person under any conditional sale or
other title retention agreement with respect to property acquired by such
Person, (e) all Capitalized Lease Obligations of such Person, (f) all
Obligations of such Person in respect of bankers acceptances and as an account
party in respect of letters of credit and letters of guaranty, (g) all
Contingent Obligations and Obligations in respect of Securitization Transactions
of such Person, (h) all Obligations of such Person in respect of Disqualified
Equity Interests to the extent that the

 

Kansas City Southern Credit Agreement

 

13



--------------------------------------------------------------------------------

foregoing would constitute indebtedness or a liability in accordance with GAAP
and (i) all indebtedness and other payment Obligations referred to in
clauses (a) through (h) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations (provided that, if the Person has not assumed or otherwise become
liable in respect of such Debt, such Debt shall be deemed to be in an amount
equal to the lesser of (x) the aggregate unpaid amount of Debt secured by such
Lien and (y) the fair market value of the property to which such Lien relates).
The Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Debt
provide that such Person is not liable therefor.

“Debt for Borrowed Money” means, at any date of determination, the sum of,
without duplication, (i) the aggregate principal amount of all Debt that, in
accordance with GAAP, would be classified as indebtedness on the balance sheet
of the Borrower and its Consolidated Subsidiaries at such date, and (ii) the
aggregate amount of all Securitization Transactions of the Borrower and its
Consolidated Subsidiaries at such date.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.

“Default Interest” has the meaning set forth in Section 2.07(b).

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Banks, or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letter of Credit Advances) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Bankruptcy Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof

 

Kansas City Southern Credit Agreement

 

14



--------------------------------------------------------------------------------

by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank and each Lender.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event or condition, (a) matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or (b) is redeemable at the
option of the holder thereof, or (c) provides for the scheduled payment of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Debt or any other Equity Interests that would constitute Disqualified Equity
Interests, in each case, in whole or in part, on or prior to the date that is
six months after the latest Termination Date (other than customary offers to
repurchase upon a change of control, asset sale or event of loss and customary
acceleration right after an event of default); provided, that only the portion
of such Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Equity Interests.
Subject to the proviso in the immediately preceding sentence, the term
“Disqualified Equity Interests” will also include any options, warrants or other
rights that are convertible into Disqualified Equity Interests or that are
redeemable at the option of the holder, or required to be redeemed, prior to the
date that is six months after the latest Termination Date.

“Domestic Lending Office” means, (a) in the case of any Revolving Credit Lender,
the office of such Lender Party specified as its “Domestic Lending Office”
opposite its name on Schedule I hereto, or (b) in the case of any Lender Party,
the office of such Lender Party specified as its “Domestic Lending Office” in
the Assignment and Acceptance pursuant to which it became a Lender Party or such
other office of such Lender Party as such Lender Party may from time to time
specify to the Borrower and the Administrative Agent.

“Domestic Restricted Subsidiary” means any Restricted Subsidiary of the Borrower
which is not a Foreign Subsidiary.

“EBITDA” means, at any date of determination, the sum, determined on a
Consolidated basis, of Consolidated Net Income for such period, plus (a) without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of (i) Consolidated Interest Expense for such period,
(ii) consolidated income tax expense for such period, (iii) all amounts
attributable to depreciation and amortization for such period, including
amortization of deferred financing costs, (iv) all extraordinary, unusual or
non-recurring losses and expenses for such period, (v) non-cash expenses related
to stock based compensation, (vi) fees and expenses directly incurred or paid in
connection with (x) the Transactions, (y) to the extent not prohibited
hereunder, acquisitions and dispositions, and (z) to the extent not prohibited
hereunder, issuances or incurrence of Debt, issuances of Equity Interests or
refinancing transactions and modifications of instruments of Debt,
(vii) non-cash foreign exchange losses related to balance sheet revaluations,
(viii) non-cash charges and expenses relating to Hedge Agreements and (ix) the
aggregate amount of all other extraordinary, unusual or non-recurring, non-cash
charges,

 

Kansas City Southern Credit Agreement

 

15



--------------------------------------------------------------------------------

expenses or losses reducing Consolidated Net Income during such period
(including all associated reserves taken during such period on account of
contingent cash payments that may be required in a future period) minus
(b) without duplication and to the extent included in determining such
Consolidated Net Income, (i) any all extraordinary, unusual or non-recurring
gains for such period determined in accordance with GAAP for the most recently
completed Measurement Period, (ii) non-cash foreign exchange gains related to
balance sheet revaluations, (iii) non-cash gains relating to Hedge Agreements,
and (iv) all cash payments made during such period on account of reserves and
other non-cash charges, losses and/or expenses added to Consolidated Net Income
in a previous period pursuant to preceding clauses (a)(vii), (a)(viii) and/or
(a)(ix).

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

“Eligible Assignee” means with respect to the Revolving Credit Facility, (a) a
Lender Party; (b) an Affiliate of a Lender Party, (c) an Approved Fund and
(d) any other Person (other than an individual) approved by (x) the
Administrative Agent, (y) each of the Issuing Banks and (z) unless an Event of
Default under Section 6.01(a) or (f) has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed, it
being understood that the Borrower may withhold consent with respect to any
Persons which are engaged in the freight rail transportation business in North
and/or Central America, or any Person controlling, or under common control with,
any such Person (the “Excluded Persons”); it being further acknowledged and
understood that none of the lenders under the Existing Credit Agreements as of
the Effective Date are, individually or in the aggregate, Excluded Persons as of
the Effective Date); provided, however, neither any Loan Party nor any Affiliate
of a Loan Party shall qualify as an Eligible Assignee under this definition.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to the environment
or health and safety as such relates to exposure to Hazardous Material,
including, without limitation, (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or third party for
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, natural resources or health and safety as such
relates to exposure to Hazardous Material, including, without limitation, those
relating to the use, handling, transportation, treatment, storage, disposal,
release or discharge of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

Kansas City Southern Credit Agreement

 

16



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Event” means (a) any Reportable Event; (b) a determination that any Plan
is in “at risk” status (within the meaning of Section 303 of ERISA); (c) the
filing pursuant to Section 412(c) of the Internal Revenue Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any member of the
Controlled Group of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any member of the
Controlled Group from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan; (f) the incurrence by the Borrower or any member of the Controlled Group
of any liability with respect to the withdrawal or partial withdrawal from any
Plan or Multiemployer Plan; (g) the receipt by the Borrower or any member of the
Controlled Group of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any member of the Controlled Group of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or has been determined to be in “endangered” or “critical”
status (within the meaning of Section 432 of the Internal Revenue Code or
Section 305 of ERISA); or (h) the conditions for the imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Lending Office” means, (a) in the case of any Revolving Credit
Lender, the office of such Lender Party specified as its “Eurodollar Lending
Office” opposite its name on Schedule I hereto, or (b) in the case of any Lender
Party, the office of such Lender Party specified as its “Eurodollar Lending
Office” in the Assignment and Acceptance pursuant to which it became a Lender
Party (or if no other office is specified, its Domestic Lending Office), or such
other office of such Lender Party as such Lender Party may from time to time
specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Advance, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be

 

Kansas City Southern Credit Agreement

 

17



--------------------------------------------------------------------------------

designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Advance (to the
extent calculated based on clause (c) of the definition of “Base Rate”) on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. dollar deposits with a
term of one month commencing that day; and

(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of such Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Recipient or required to be withheld or deducted from a payment to the
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 9.12) or (ii) such Lender changes its
Applicable Lending Office, except in each case to the extent that, pursuant to
Section 2.12, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Applicable Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.12(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

 

Kansas City Southern Credit Agreement

 

18



--------------------------------------------------------------------------------

“Existing Credit Agreements” means the KCSR Credit Agreement and the KCSM Credit
Agreement.

“Extended Revolving Credit Advance” means the Revolving Credit Advance of any
Revolving Credit Lender extended pursuant to an Extended Revolving Credit
Commitment.

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.20(b)(ii).

“Extension” has the meaning specified in Section 2.20(a).

“Extension Offer” has the meaning specified in Section 2.20(a).

“Facility” means the Revolving Credit Facility or the Letter of Credit Facility.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Fitch” means Fitch Ratings, Ltd, a division of Fitch, Inc.

“Foreign Lender Party” means any Lender Party that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Bank other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

Kansas City Southern Credit Agreement

 

19



--------------------------------------------------------------------------------

“FSCHO Subsidiary” means any direct or indirect Subsidiary all of the assets of
which consist of the equity and/or indebtedness, which is treated as equity for
U.S. federal income tax purposes, of one of more CFCs.

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Granting Lender” has the meaning specified in Section 9.07(k).

“Guaranteed Obligations” has the meaning specified in Section 8.01(a).

“Guaranty” means the guaranty of the Guarantors set forth in Article VIII
together with each other guaranty and guaranty supplement delivered pursuant to
Section 5.01(h), in each case as amended, amended and restated, modified or
otherwise supplemented.

“Guarantors” means (i) the Borrower (other than with respect to its own
Obligations), (ii) as of the Effective Date, the Restricted Subsidiaries of the
Borrower listed on Schedule II hereto and (iii) each other Restricted Subsidiary
of the Borrower that shall be required to execute and deliver a guaranty
pursuant to Section 5.01(h).

“Guaranty Supplement” has the meaning specified in Section 8.05.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, greenhouse gases and radon gas and (b) any other
chemicals, materials or substances designated, classified or regulated as
hazardous or toxic or as a pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts, commodity price hedging agreements and arrangements and other
hedging agreements.

“Hedge Bank” means (a) any Person that, at the time it enters into a Hedge
Agreement, is a Lender Party or an Affiliate of a Lender Party or (b) any Lender
Party or Affiliate of a Lender Party that has entered into a Hedge Agreement
prior to the Effective Date, in each case in its capacity as a party to such
Hedge Agreement.

 

Kansas City Southern Credit Agreement

 

20



--------------------------------------------------------------------------------

“Honor Date” has the meaning specified in Section 2.03(d)(i).

“Incremental Amendment” has the meaning specified in Section 2.18(b).

“Incremental Facility Effective Date” has the meaning specified in
Section 2.18(b).

“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.18(a).

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Indemnified Taxes” means Taxes other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit under this Agreement.

“Interest Coverage Ratio” means, at any date of determination, the ratio of
(a) EBITDA to (b) Consolidated Interest Expense, in each case, for the most
recently completed Measurement Period.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one
week, one month, two months, three months or six months (or, if agreed to by
each Lender participating therein, twelve months thereafter), as the Borrower
may, upon notice received by the Administrative Agent not later than 1:00 P.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select (or such shorter periods as the Borrower may select and
may be available and acceptable to the Lenders); provided, however, that:

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(c) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

Kansas City Southern Credit Agreement

 

21



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Interstate Commerce Act” means the Interstate Commerce Commission Termination
Act of 1995, and the regulations promulgated thereunder.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Banks” means (a) the banks identified on Schedule I as the Issuing
Banks and (b) any Eligible Assignee to which the Letter of Credit Commitment
hereunder has been assigned pursuant to Section 9.07 so long as such Eligible
Assignee expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Administrative Agent of its Applicable
Lending Office and the amount of its Letter of Credit Commitment, which shall be
no less than the Letter of Credit Commitment of the assigning Issuing Bank
(which information shall be recorded by the Administrative Agent in the
Register), for so long as such Issuing Bank or Eligible Assignee, as the case
may be, shall have a Letter of Credit Commitment; provided that, if an Extension
is effected in accordance with Section 2.20, then on the occurrence of the
Termination Date in respect of the Revolving Credit Facility (ignoring, for the
purposes of this proviso, clause (v) of the definition of “Termination Date”),
each Issuing Bank shall, unless it elects otherwise in the definitive
documentation with respect to such Extension, have the right to resign as such
on, or on any date within twenty (20) Business Days after, the Termination Date
in respect of the Revolving Credit Facility, upon not less than ten (10) days’
prior written notice thereof to the Borrower and the Administrative Agent and,
in the event of any such resignation and upon the effectiveness thereof, the
resigning Issuing Bank shall retain all of its rights hereunder and under the
other Loan Documents as Issuing Bank with respect to all Letters of Credit
theretofore issued by it (which Letters of Credit shall remain outstanding in
accordance with the terms hereof until their respective expirations) but shall
not be required to issue any further Letters of Credit hereunder. If at any time
and for any reason (including as a result of resignations as contemplated by the
last proviso to the preceding sentence), an Issuing Bank has resigned in such
capacity in accordance with the preceding sentence and no other Issuing Banks
exist at such time, then no Person shall be an Issuing Bank hereunder obligated
to issue Letters of Credit unless and until (and only for so long as) a Lender
(or Affiliate of a Lender) reasonably satisfactory to the Administrative Agent
and the Borrower agrees to act as Issuing Bank hereunder.

“KCSM” means Kansas City Southern de Mexico, S.A. de C.V., a corporation with
variable capital (sociedad anónima de capital variable) organized under the laws
of Mexico.

“KCSM Credit Agreement” means that certain Second Amended and Restated Credit
Agreement dated as of November 29, 2012, among, inter alia, KCSM, as borrower,
the various financial institutions and other persons from time to time each as
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
amended, restated, amended and restated, modified or otherwise supplemented from
time to time.

 

Kansas City Southern Credit Agreement

 

22



--------------------------------------------------------------------------------

“KCSR” means The Kansas City Southern Railway Company, a Missouri corporation.

“KCSR Credit Agreement” means that certain Second Amended and Restated Credit
Agreement dated as of November 21, 2012, among KCSR, as borrower, the Borrower,
as parent, the subsidiary guarantors named therein, as guarantors, the initial
lenders, initial issuing bank and swing line bank each named therein, The Bank
of Nova Scotia, as administrative agent and collateral agent, as amended,
restated, amended and restated, modified or otherwise supplemented from time to
time.

“L/C Collateral Account” means a Letter of Credit collateral deposit account in
the name of the Administrative Agent and under the sole control and dominion of
the Administrative Agent.

“L/C Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Obligations” means, as at any date of determination, the aggregate
Available Amount under all outstanding Letters of Credit plus the aggregate of
all Unreimbursed Amounts, including (without duplication) all Letter of Credit
Advances. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.05. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Related Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by an Issuing Bank and the Borrower (or any Subsidiary) or in favor of such
Issuing Bank and relating to such Letter of Credit.

“Lead Arrangers” has the meaning set forth in the recital of the parties to this
Agreement.

“Lender Party” means any Lender and any Issuing Bank.

“Lenders” means (i) the banks, financial institutions and other institutional
lenders identified on Schedule I and (ii) each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Person shall be party to
this Agreement.

“Lenders Presentation” means the presentation to the Lenders on October 22, 2015
delivered in connection with the syndication of the Commitments.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Advance” means an advance made by an Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(d)(iii).

 

Kansas City Southern Credit Agreement

 

23



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an Issuing Bank.

“Letter of Credit Commitment” means, with respect to the Issuing Bank at any
time, the amount set forth opposite the Issuing Bank’s name on Schedule I hereto
under the caption “Letter of Credit Commitment” or, if the Issuing Bank has
entered into an Assignment and Acceptance, set forth for the Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
the Issuing Bank’s “Letter of Credit Commitment”, as such amount may be reduced
at or prior to such time pursuant to Section 2.05. As of the Effective Date, the
aggregate Letter of Credit Commitment is $25,000,000.

“Letter of Credit Facility” means, at any time, an amount equal to the aggregate
amount of the Issuing Banks’ Letter of Credit Commitment at such time, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

“Leverage Ratio” means, at any date of determination, the ratio of (a) the
aggregate amount of Debt for Borrowed Money at such date to (b) EBITDA for the
most recently completed Measurement Period.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, including, without limitation, the lien or retained security title of a
conditional vendor.

“Loan Documents” means (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Agency Fee Letter, (v) each Letter of Credit Application, and
(vi) solely where the term “Loan Documents” is used or referred to in
Section 2.11(f), Article VII or Section 9.11 hereof or in the Guaranty, each
Cash Management Agreement and Hedge Agreement, in each case, to the extent
entered into by and between any Loan Party and any Cash Management Bank or Hedge
Bank, as the case may be, in each case as amended.

“Loan Parties” means the Borrower and the Guarantors.

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Change” means any material adverse change in the business,
financial condition, operations, performance or properties of the Borrower and
its Subsidiaries, taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower and its Subsidiaries, taken as a whole, (b) the rights
and remedies of the Administrative Agent or any Lender Party under any Loan
Document or (c) the ability of any Loan Party to perform its Obligations under
any Loan Document to which it is or is to be a party.

“Material Debt” means (i) Debt (other than the Obligations hereunder) and
(ii) obligations in respect of any Hedge Agreement of the Borrower or its
Restricted Subsidiaries, in an aggregate principal amount exceeding $75,000,000.
For purposes of determining Material Debt, the “principal amount” of the
obligations of the Borrower or any Restricted Subsidiary in respect of any Hedge
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Restricted Subsidiary would be
required to pay if such Hedge Agreement were terminated at such time.

 

Kansas City Southern Credit Agreement

 

24



--------------------------------------------------------------------------------

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date.

“Meridian Speedway” means Meridian Speedway, LLC, a Delaware limited liability
company.

“Minimum Extension Condition” has the meaning specified in Section 2.20(c).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA as to which the Borrower or any member of the
Controlled Group may have any liability.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 9.01 and (ii) has been approved
by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.01(c)(i).

“Note” means a promissory note of the Borrower payable to the order of any
Revolving Credit Lender, in substantially the form of Exhibit A hereto.

“Notes Exchange” means the transaction whereby the Borrower shall have offered
to exchange any and all of (a) the 3.85% Senior Notes due 2023, 4.30% Senior
Notes due 2043 and 4.95% Senior Notes due 2045 issued by KCSR (collectively, the
“KCSR Notes”) and (b) the Floating Rate Senior Notes due 2016, 2.35% Senior
Notes due 2020 and 3.00% Senior Notes due 2023 issued by KCSM (collectively, the
“KCSM Notes”), for corresponding notes of like tenor and coupon issued by the
Borrower.

“Notice of Borrowing” means a notice of borrowing consisting of simultaneous
Advances of the same Type and, in the case of Eurodollar Rate Advances, having
the same Interest Period made by each of the Lenders pursuant to
Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest (including, without limitation, Post Petition Interest), Letter of
Credit commissions, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Loan Party under any Loan Document
and (b) the obligation of such Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender Party, in its sole discretion, may elect to
pay or advance on behalf of such Loan Party.

 

Kansas City Southern Credit Agreement

 

25



--------------------------------------------------------------------------------

Without further limiting the generality of the foregoing, the Obligations of any
Loan Party under the Loan Documents shall include the Obligations of the
Borrower and its Subsidiaries under any Cash Management Agreements or any Hedge
Agreements, to the extent such agreements are entered into by and between the
Borrower and/or any of its Subsidiaries and any Cash Management Bank or Hedge
Bank, as applicable.

“Other Advances” means one or more Classes of Advances that result from an
Extension or a Refinancing Amendment.

“Other Commitments” means one or more Classes of Commitments hereunder that
result from an Extension or a Refinancing Amendment.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between the Administrative Agent or
such Lender Party and the jurisdiction imposing such Tax (other than connections
arising from the Administrative Agent or such Lender Party having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Advance or Loan Document).

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property, or similar taxes, charges or levies arising
from any payment made hereunder or under the Notes or under any other Loan
Document or from the execution, delivery, registration or enforcement of, or
otherwise with respect to, this Agreement, the Notes or any other Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.17).

“Participant Register” has the meaning specified in Section 9.07(l).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Liens” means such of the following: (a) Liens for taxes, assessments
and governmental charges or levies to the extent not required to be paid under
Section 5.01(b); (b) Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that are not overdue for a
period of more than 90 days or which are being contested in good faith by
appropriate proceedings; (c) pledges or deposits in the ordinary course of
business, to secure obligations under workers’ compensation laws or similar
legislation, or to secure public or statutory obligations; (d) deposits to
secure the performance of bids, trade contracts and leases (other than Debt),
statutory obligations, surety bonds (other than bonds related to judgments or
litigation), performance bonds and other obligations of a like nature incurred
in the ordinary course of business; (e) Liens securing judgments (or the payment
of money not constituting a Default under Section 6.01(g)) or securing appeal or
other surety bonds related to such judgments; (f) easements, rights-of-way,
zoning restrictions, minor defects or irregularities in title and other similar
encumbrances not interfering in any material respect with the value or use of
the property to which such Lien is attached or with the Borrower’s or Restricted
Subsidiary’s

 

Kansas City Southern Credit Agreement

 

26



--------------------------------------------------------------------------------

ability to conduct its business as currently conducted or to utilize such
property for its intended purpose, (g) licenses, leases or subleases granted to
others that do not materially interfere with the ordinary course of the
business; (h) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the import
of goods; and (i) Liens of the type described in Section 4-210 of the Uniform
Commercial Code (or any similar provision of applicable law) or created under
the deposit agreements, treasury management agreements, credit card merchant
agreements or similar agreements relating to any account included with the
definition of Cash Equivalent.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
that is covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Internal Revenue Code as to which the Borrower or any
member of the Controlled Group may have any liability.

“Platform” has the meaning specified in Section 5.03.

“Post Petition Interest” means all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Pro Forma Basis” means, with respect to the calculation of the Leverage Ratio,
the Interest Coverage Ratio or any other calculation under any applicable
provision of the Loan Documents, as of any date, that pro forma effect will be
given to the Transactions, any acquisition or investment, any issuance,
incurrence, assumption or permanent repayment of Debt (including Debt issued,
incurred or assumed as a result of, or to finance, any relevant transaction and
for which any such financial ratio or other calculation is being calculated) and
all sales, transfers and other dispositions or discontinuance of any Subsidiary,
line of business or division, or any conversion of a Restricted Subsidiary to an
Unrestricted Subsidiary or of an Unrestricted Subsidiary to a Restricted
Subsidiary, in each case that have occurred during the four consecutive fiscal
quarter period of the Borrower being used to calculate such financial ratio (the
“Reference Period”), or subsequent to the end of the Reference Period but prior
to such date or prior to or simultaneously with the event for which a
determination under this definition is made (including any such event occurring
at a Person who became a Restricted Subsidiary after the commencement of the
Reference Period), as if each such event occurred on the first day of the
Reference Period.

“Pro Rata Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Credit Commitment at such time
(or, if the Revolving Credit Commitments shall have been terminated pursuant to
Section 2.05 or 6.01, such Lender’s Revolving Credit Commitment as in effect
immediately prior to such termination) and the denominator of which is the
Revolving Credit Facility at such time (or, if the Revolving Credit

 

Kansas City Southern Credit Agreement

 

27



--------------------------------------------------------------------------------

Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
Revolving Credit Facility as in effect immediately prior to such termination);
provided that, notwithstanding anything to the contrary contained herein, the
foregoing shall be subject to the express provisions of Sections 2.18, 2.19 and
2.20.

“Public Lender” has the meaning specified in Section 5.03.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Railway Labor Act” means the Railway Labor Act, as amended from time to time.

“Rating Agencies” means Fitch, S&P and Moody’s.

“Ratings” means the non-credit enhanced long-term senior unsecured debt rating
of the Borrower by each of S&P, Moody’s or Fitch.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

“Refinancing” means the repayment in full and termination of the Debt under the
Existing Credit Agreements on the Effective Date.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) each Loan Party, (b) the Administrative Agent and
(c) each Lender or other Person that agrees to provide any portion of the Credit
Agreement Refinancing Debt being incurred pursuant thereto, in accordance with
Section 2.19.

“Register” has the meaning specified in Section 9.07(d).

“Regulation A” means Regulation A of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Indemnified Party” of an Indemnified Party means (a) any Subsidiary of
such Indemnified Party, (b) the respective directors, officers or employees of
such Indemnified Party or any of its Subsidiaries and (c) the respective agents
of such Indemnified Party or any of its Subsidiaries, in the case of this clause
(c), acting at the instructions of such Indemnified Party.

“Reportable Event” means any reportable event as defined in Section 4043 of
ERISA and the regulations issued under such Section with respect to a Plan,
excluding, however, such

 

Kansas City Southern Credit Agreement

 

28



--------------------------------------------------------------------------------

events as to which the PBGC by regulation or by technical update waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event; provided that a failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code and of Section 302
of ERISA shall be a Reportable Event regardless of the issuance of any waiver in
accordance with Section 412(c) of the Internal Revenue Code or Section 302(c) of
ERISA.

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time (A) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time, and (C) the
Unused Revolving Credit Commitment of such Lender at such time. For purposes of
this definition, the aggregate principal amount of Letter of Credit Advances
owing to any Issuing Bank and the Available Amount of each Letter of Credit
shall be considered to be owed to the Revolving Credit Lenders ratably in
accordance with their respective Revolving Credit Commitments.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, secretary, assistant
secretary or controller of a Loan Party and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” has the meaning specified in Section 5.02(g).

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

“Revolving Credit Commitment” means, collectively, with respect to any Revolving
Credit Lender at any time, (a) the amount set forth opposite such Lender’s name
on Schedule I hereto under the caption “Revolving Credit Commitment” and (b) if
such Lender has entered into one or more Assignment and Acceptances, set forth
for such Lender in the Register maintained by the Administrative Agent pursuant
to Section 9.07(d), in each case, as such Lender’s “Revolving Credit
Commitment”, may be reduced at or prior to such time pursuant to Section 2.05 or
increased at or prior to such time pursuant to Section 2.18.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Advances and such Revolving Credit Lender’s participation in L/C
Obligations at such time.

 

Kansas City Southern Credit Agreement

 

29



--------------------------------------------------------------------------------

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby any Person shall sell or transfer any property, real or personal, used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property which it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, by the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Securitization Transaction” means any transfer by the Borrower or any
Restricted Subsidiary of accounts receivable or interests therein (a) to a
trust, partnership, corporation or other entity, which transfer is funded in
whole or in part, directly or indirectly, by the incurrence or issuance by the
transferee or any successor transferee of Debt or other securities that are to
receive payments from, or that represent interests in, the cash flow derived
from such accounts receivable or interests or (b) directly to one or more
investors or other purchasers; provided that recourse to the Borrower or any of
its Restricted Subsidiaries in connection with such transaction shall be limited
to the extent customary for similar transactions in the applicable jurisdictions
(including, to the extent applicable, in a manner consistent with the delivery
of a “true sale”/“absolute transfer” opinion with respect to such transfer). The
amount of any Securitization Transaction shall be deemed at any time to be the
aggregate principal or stated amount of the Debt or other securities referred to
in the preceding sentence or, if there shall be no such principal or stated
amount, the uncollected amount of the accounts receivable transferred pursuant
to such Securitization Transaction net of any such accounts receivable that have
been written off as uncollectible.

 

Kansas City Southern Credit Agreement

 

30



--------------------------------------------------------------------------------

“Significant Subsidiary” means any Domestic Restricted Subsidiary (other than a
FSCHO Subsidiary) (a) the Consolidated revenues of which for the most recent
Fiscal Year for which audited financial statements have been delivered pursuant
to Section 5.03 were greater than 5% of the Consolidated revenues of the
Borrower and its Subsidiaries for such Fiscal Year or (b) the Consolidated
tangible assets of which as of the end of such Fiscal Year were greater than 5%
of the Consolidated tangible assets of the Borrower and its Subsidiaries as of
such date; provided that (i) the aggregate Consolidated revenues of all Domestic
Restricted Subsidiaries that are not Significant Subsidiaries for such Fiscal
Year shall not exceed 10% of the Consolidated revenues of the Borrower and its
Subsidiaries for such Fiscal Year and (ii) the aggregate Consolidated tangible
assets of all Domestic Restricted Subsidiaries that are not Significant
Subsidiaries as of the end of such Fiscal Year shall not exceed 10% of the
Consolidated tangible assets of the Borrower and its Subsidiaries as of such
date. If at any time the condition set forth in clause (i) or (ii) shall not be
met, then the Borrower shall at such time designate one or more Domestic
Restricted Subsidiaries as Significant Subsidiaries to the extent necessary to
eliminate the applicable excess described in such clause (i) or (ii).

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 9.07(k).

“Subordinated Obligations” has the meaning specified in Section 8.06.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries. Unless otherwise specified, all
references herein to a “Subsidiary” or “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Redesignation” has the meaning specified in the definition of
“Unrestricted Subsidiary”.

“Surviving Debt” means Debt of each Loan Party and its Restricted Subsidiaries
outstanding immediately before and permitted to be remain outstanding after
giving effect to the Initial Extension of Credit.

 

Kansas City Southern Credit Agreement

 

31



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), and all
liabilities with respect thereto, imposed by any Governmental Authority.

“Termination Date” means the earlier of (a) the date of termination in whole of
the Revolving Credit Commitments and the Letter of Credit Commitment pursuant to
Section 2.05 or 6.01 and (b) (i) December 9, 2020, (ii) for the purposes of any
Credit Agreement Refinancing Debt incurred pursuant to this Agreement, the
termination date specified in the applicable Refinancing Amendment and (iii) for
the purposes of any Extended Revolving Credit Commitment, the extended
Termination Date specified in the applicable Extension Offer.

“Total Assets” means, as of any date of determination, the total amount of all
assets of the Borrower and its Consolidated Subsidiaries, determined in
accordance with GAAP, as shown on the most recent financial statements of the
Borrower delivered pursuant to Section 5.03(b) or (c) (or if such determination
is to be made prior to the first delivery of financial statements pursuant to
Section 5.03(b) or (c), the financial statements referred to in
Section 4.01(g)).

“Transaction” means the transactions contemplated by this Agreement and the
other Loan Documents.

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate .

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, as
applicable.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.12(e)(ii)(B)(3).

“Unfunded Pension Liability” of any Plan shall mean the excess of a Plan’s
benefits liabilities under Section 4001(a)(16) of ERISA over the current value
of such Plan’s assets, determined in accordance with the assumptions used for
funding the Plan pursuant to Section 412 of the Internal Revenue Code for the
applicable plan year.

“Unreimbursed Amount” has the meaning specified in Section 2.03(d)(i).

 

Kansas City Southern Credit Agreement

 

32



--------------------------------------------------------------------------------

“Unrestricted Subsidiaries” means (a) until it is designated as a Restricted
Subsidiary pursuant to a Subsidiary Redesignation, each Subsidiary of the
Borrower listed on Schedule III and (b) any Subsidiary of the Borrower that is
designated by the Borrower after the Effective Date as an Unrestricted
Subsidiary hereunder by written notice to the Administrative Agent; provided,
that the Borrower shall only be permitted to so designate any new Unrestricted
Subsidiary after the Effective Date if (i) no Default has occurred and is
continuing or would result therefrom, (ii) on a Pro Forma Basis after giving
effect to each such designation, the Borrower shall be in compliance with the
covenants set forth in Section 5.04 as of the last day of the most recently
ended fiscal quarter and (iii) such Subsidiary shall have been designated an
“unrestricted subsidiary” (or otherwise not be subject to the covenants and
defaults) under any Credit Agreement Refinancing Debt; provided, further, that,
at any time, all Unrestricted Subsidiaries, in the aggregate, do not have total
revenues (excluding any intercompany revenue) for the most recent 12-month
period for which financial statements are available exceeding 5% of the total
revenues for the most recent 12-month period of the Borrower and its
Consolidated Subsidiaries for which corresponding financial statements are
available. The Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary for purposes of this Agreement (each, a “Subsidiary
Redesignation”); provided, that (1) no Default has occurred and is continuing or
would result therefrom, (2) on a Pro Forma Basis after giving effect to each
such designation, the Borrower shall be in compliance with the covenants set
forth in Section 5.04 as of the last day of the most recently ended fiscal
quarter, and (3) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate executed by the President or a Vice President of the
Borrower certifying compliance with the requirements of preceding clauses
(1) and (2).

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time, (a) such Lender’s Revolving Credit Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Revolving Credit
Advances and Letter of Credit Advances made by such Lender (in its capacity as a
Lender) and outstanding at such time plus (ii) such Lender’s Pro Rata Share of
(A) the aggregate Available Amount of all Letters of Credit outstanding at such
time and (B) without duplication of preceding clause (i) the aggregate principal
amount of all Letter of Credit Advances made by the Issuing Bank pursuant to
Section 2.03(c) and outstanding at such time.

“VAM” means Vamos a Mexico, S.A. de C.V., a corporation with variable capital
(sociedad anonima de capital variable) organized under the laws of Mexico.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The word “will” shall be construed to have the

 

Kansas City Southern Credit Agreement

 

33



--------------------------------------------------------------------------------

same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (ii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iii) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(iv) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
(v) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document).

SECTION 1.03. Accounting Terms. (a) All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g) (“GAAP”); provided that,
notwithstanding any of the foregoing, if any change in GAAP would
(x) recharacterize an operating lease as a capital lease or treat a new lease
that except for such change would have been characterized as an operating lease,
as a capital lease, such change shall be disregarded or (y) require lease
obligations to be included on the balance sheet of the Borrower or any of its
Consolidated Subsidiaries, such obligations shall not constitute Debt hereunder
unless same are Capitalized Lease Obligations (subject to preceding clause (x)).

(b) If after the Effective Date any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders a statement of
reconciliation conforming the financial statements delivered pursuant to
Section 5.03(b) or (c) to GAAP used in the preparation of the financial
statements described in Section 4.01(g).

SECTION 1.04. Currency Equivalents Generally.

(a) Any amount specified in this Agreement (other than in Articles II, VII and
IX) or any of the other Loan Documents to be in U.S. dollars shall also include
the equivalent of such amount in any currency other than U.S. dollars, such
equivalent amount to be determined at the rate of exchange quoted by the
Administrative Agent in New York, New York at the close of business on the
Business Day immediately preceding any date of determination thereof, to prime
banks in New York, New York for the spot purchase in the New York foreign
exchange market of such amount in U.S. dollars with such other currency.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with Section 5.02 with respect to the amount of any Lien, Debt,
disposition, Restricted Payment or Affiliate transaction (a “subject
transaction”) in a currency other than U.S. dollars, (i) the U.S.
dollar-equivalent amount of a subject transaction in a currency other than U.S.
dollars shall be

 

Kansas City Southern Credit Agreement

 

34



--------------------------------------------------------------------------------

calculated based on the relevant currency exchange rate in effect on the date of
such subject transaction and, in the case of the incurrence of Debt, on the date
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Debt is incurred to extend, replace, refund,
refinance, renew or defease (collectively, a “refinancing”) other Debt
denominated in a currency other than U.S. dollars, and such extension,
refunding, replacement, refinancing, renewal or defeasance would cause the
applicable U.S. dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Debt does not exceed the principal
amount of such Debt being extended, replaced, refunded, refinanced, renewed or
defeased, plus the aggregate amount of unpaid and accrued interest, premium
(including tender and call premiums) thereon, defeasance costs and fees and
expenses incurred (including original issue discount, upfront fees and similar
interest), in connection with such extension, replacement, refunding,
refinancing, renewal or defeasance and (ii) for the avoidance of doubt, it is
agreed no Default shall be deemed to have occurred solely as a result of changes
in rates of currency exchange occurring after the time of such subject
transaction (so long as such subject transaction, at the time incurred, made,
acquired, committed or entered into (or declared in the case of a Restricted
Payment) was permitted hereunder).

(c) For purposes of determining the Leverage Ratio and the Interest Coverage
Ratio, amounts denominated in a currency other than U.S. dollars will be
converted to U.S. dollars at the currency exchange rates used in preparing the
Borrower’s financial statements corresponding to the Measurement Period with
respect to the applicable date of determination and will, in the case of Debt,
reflect the currency translation effects, determined in accordance with GAAP, of
Hedge Agreements permitted hereunder for currency exchange risks with respect to
the applicable currency in effect on the date of determination of the U.S.
dollar equivalent of such Debt.

SECTION 1.05. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Related Document related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

SECTION 2.01. The Advances and the Letters of Credit.

(a) The Revolving Credit Advances. Each Revolving Credit Lender severally
agrees, on the terms and conditions hereinafter set forth, to make advances in
U.S. dollars (each a “Revolving Credit Advance”) to the Borrower from time to
time on any Business Day during the period from (and including) the Effective
Date until the Termination Date in respect of the Revolving Credit Facility in
an amount for each such Advance not to exceed such Lender’s Unused Revolving
Credit Commitment at such time. Within the limits of each Revolving Credit
Lender’s Unused Revolving Credit Commitment in effect from time to time, the
Borrower may borrow under this Section 2.01(a), prepay pursuant to
Section 2.06(a) and reborrow under this Section 2.01(a).

 

Kansas City Southern Credit Agreement

 

35



--------------------------------------------------------------------------------

(b) [Reserved].

(c) The Letters of Credit.

(i) Each Issuing Bank agrees, on the terms and conditions hereinafter set forth,
to issue (or cause its Affiliate that is a commercial bank to issue on its
behalf) letters of credit in U.S. dollars for the account of the Borrower from
time to time on any Business Day during the period from the Effective Date until
five Business Days before the Termination Date in respect of the Revolving
Credit Facility in an aggregate Available Amount (i) for all Letters of Credit
not to exceed at any time the lesser of (x) the Letter of Credit Facility at
such time and (y) the Issuing Bank’s Letter of Credit Commitment at such time
and (ii) for each such Letter of Credit not to exceed the Unused Revolving
Credit Commitments of the Revolving Credit Lenders at such time. If the Borrower
so requests in any applicable Letter of Credit Application, an Issuing Bank may,
in its sole discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit such Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable Issuing Bank, the
Borrower shall not be required to make a specific request to such Issuing Bank
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) such
Issuing Bank to permit the extension of such Letter of Credit at any time to an
expiry date no later than the earlier of five Business Days before the
Termination Date in respect of the Revolving Credit Facility and one year after
the date of issuance thereof; provided, however, that an Issuing Bank shall not
permit any such extension if (A) such Issuing Bank has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof, or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 3.02 is not
then satisfied, and in each such case directing such Issuing Bank not to permit
such extension. Within the limits of the Letter of Credit Facility, and subject
to the limits referred to above, the Borrower may request the issuance of
Letters of Credit under this Section 2.01(c), repay any Letter of Credit
Advances resulting from drawings thereunder pursuant to Section 2.03(d)(iii) and
request the issuance of additional Letters of Credit under this Section 2.01(c).

(ii) Each Issuing Bank shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
the Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or

 

Kansas City Southern Credit Agreement

 

36



--------------------------------------------------------------------------------

capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it; or

(B) the issuance of the Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally.

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03, each Borrowing, each conversion of Advances from one Type to the
other and each continuation of Eurodollar Rate Advances shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Advances or of any conversion of Eurodollar Rate Advances to
Base Rate Advances and (ii) on the requested date of any Borrowing of Base Rate
Advances; provided, however, that if the Borrower wishes to request Eurodollar
Rate Advances having an Interest Period other than one week, one month, two
months, three months or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. four Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. If the
Borrower makes a request pursuant to the proviso to the immediately preceding
sentence, not later than 11:00 a.m., three Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Advances shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Section 2.03(d), each Borrowing of or conversion
to Base Rate Advances shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Notice of Borrowing, each notice of
conversion of Advances from one Type to the other, and each notice of
continuation of Eurodollar Rate Advances shall specify, as applicable,
(i) whether the Borrower is requesting a Borrowing, a conversion of Advances
from one Type to the other, or a continuation of Eurodollar Rate Advances,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Borrowing to be borrowed, converted or continued, (iv) the Type of Borrowing to
be borrowed or to which existing Advances are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Advance in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Advance shall be made as, or converted to, Base Rate
Advances. Any such automatic conversion to Base Rate Advance shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Advance. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Advance in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) [Reserved].

(c) Each Committed Loan Notice shall be irrevocable and binding on the Borrower;
provided that any such notice in respect of any acquisition not prohibited under
this Agreement, or in connection with any Borrowing or Extension, as applicable,
under an Incremental Amendment, Refinancing Amendment, or an Extension Offer,
may be conditioned on the consummation of such

 

Kansas City Southern Credit Agreement

 

37



--------------------------------------------------------------------------------

acquisition or the effectiveness of any such Incremental Amendment, Refinancing
Amendment, or Extension, as applicable). In the case of any Borrowing that the
related Committed Loan Notice specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall, upon demand from any Appropriate Lender setting
forth in reasonable detail the basis for such demand, indemnify each Appropriate
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Committed Loan
Notice for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or redeployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.

(d) Unless the Administrative Agent shall have received notice from an
Appropriate Lender prior to the time of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.01(a) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such ratable
portion available to the Administrative Agent, such Lender and the Borrower
severally agree to repay or pay to the Administrative Agent forthwith on demand
such corresponding amount and to pay interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid or paid to the Administrative Agent, at (i) in the case of the Borrower,
the interest rate applicable at such time under Section 2.07(a) to Advances
comprising such Borrowing and (ii) in the case of such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. If such Lender
shall pay to the Administrative Agent such corresponding amount, such amount so
paid shall constitute such Lender’s Advance as part of such Borrowing for all
purposes.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the third
Business Day (or such fewer days as the applicable Issuing Bank and the Borrower
shall agree) prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to the applicable Issuing Bank, which shall give to the
Administrative Agent and each Revolving Credit Lender prompt notice thereof by
telecopier or electronic communication. Each such notice of issuance of a Letter
of Credit (a “Notice of Issuance”) shall be by telephone, confirmed promptly in
writing, telecopier, or other form of electronic communication, specifying
therein the requested (A) date of such issuance (which shall be a Business Day),
(B) Available Amount of such Letter of Credit, (C) expiration date of such
Letter of Credit, (D) name and address of the beneficiary of such Letter of
Credit and (E) form of such Letter of Credit, and shall be accompanied by a
Letter of Credit Application for use in connection with such requested Letter of
Credit. If (x) the requested form of such Letter of Credit is acceptable to the
Issuing Bank in its sole discretion and (y) it has not received notice from any
Loan Party, the Administrative Agent or the Required Lenders that one or more of
the applicable conditions specified in Article III have not been fulfilled, the
applicable Issuing Bank will, upon fulfillment of the applicable conditions set
forth in Article III, make such Letter of Credit available to the Borrower at
its office referred to in Section 9.02 or as otherwise agreed with the Borrower
in connection with such issuance.

 

Kansas City Southern Credit Agreement

 

38



--------------------------------------------------------------------------------

(b) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the
Administrative Agent on the first Business Day of each week a written report
summarizing issuance and expiration dates of Letters of Credit issued by such
Issuing Bank during the previous week and drawings during such week under all
Letters of Credit by such Issuing Bank, (B) to each Revolving Credit Lender on
the first Business Day of each month a written report summarizing issuance and
expiration dates of Letters of Credit by such Issuing Bank issued during the
preceding month and drawings during such month under all Letters of Credit by
such Issuing Bank and (C) to the Administrative Agent and each Revolving Credit
Lender on the first Business Day of each calendar quarter a written report
setting forth the average daily aggregate Available Amount during the preceding
calendar quarter of all Letters of Credit by such Issuing Bank.

(c) [Reserved].

(d) Drawing and Reimbursement.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall notify
the Borrower and the Administrative Agent thereof. If the Borrower is notified
of such drawing prior to 11:00 a.m. on such date, then not later than 1:00 p.m.
on the date of any payment by such Issuing Bank under a Letter of Credit (or
1:00 p.m. on the next succeeding Business Day, if the Borrower is not notified
of such drawing prior to 11:00 a.m. on such day) (each such date, an “Honor
Date”), the Borrower shall reimburse such Issuing Bank through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse such Issuing Bank by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing of the L/C Disbursement (the “Unreimbursed
Amount”), and the amount of such Lender’s Pro Rata Share of the Available Amount
thereof. In such event, the Borrower shall be deemed to have requested a Base
Rate Advance to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02(a) for the principal amount of Base Rate Advances, but subject to
the amount of the unutilized portion of the aggregate Commitments and the
conditions set forth in Section 3.02 (other than the delivery of a Committed
Loan Notice). Any notice given by an Issuing Bank or the Administrative Agent
pursuant to this Section 2.03(d)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(d)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable Issuing Bank at the
Administrative Agent’s Office in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(d)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Advance to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Issuing Bank.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Base Rate Advance because the conditions set forth in Section 3.02 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from an Issuing Bank a Letter of Credit Advance in the amount of the
Unreimbursed Amount that is not so refinanced, which Letter of Credit Advance
shall be due and payable on demand (together with interest) and shall bear
interest at the rate per annum then applicable to Revolving Credit Advances that
are Base Rate Advances (provided that if the Borrower fails to reimburse such
Letter of Credit Advance when

 

Kansas City Southern Credit Agreement

 

39



--------------------------------------------------------------------------------

due pursuant to this clause (iii), then Section 2.07(b) shall apply). In such
event, each Lender’s payment to the Administrative Agent for the account of the
Issuing Bank pursuant to Section 2.03(d)(ii) shall be deemed payment in respect
of its participation in such Letter of Credit Advance and shall constitute an
Letter of Credit Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Letter of Credit Advance or Base Rate Advance
pursuant to this Section 2.03(d) to reimburse an Issuing Bank for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of the applicable Issuing
Bank.

(v) Each Lender’s obligation to make Letter of Credit Advances or Base Rate
Advances to reimburse an Issuing Bank for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(d), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against an Issuing Bank, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Base Rate Advances
pursuant to this Section 2.03(d) is subject to the conditions set forth in
Section 3.02 (other than delivery by the Borrower of a Committed Loan Notice,
Notice of Issuance or a notice of renewal of a Letter of Credit). No such making
of a Letter of Credit Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse an Issuing Bank for the amount of any payment made
by an Issuing Bank under any Letter of Credit, together with interest as
provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of an Issuing Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(d) by the time
specified in Section 2.03(d)(ii), then, without limiting the other provisions of
this Agreement, such Issuing Bank shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Issuing Bank at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such Issuing Bank in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such Issuing Bank in connection with the foregoing. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Advance included in the relevant Base Rate Advance or
Letter of Credit Advance in respect of the relevant Letter of Credit Advance, as
the case may be. A certificate of an Issuing Bank submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error. The failure of any Lender
to make available to the Administrative Agent for the account of an Issuing Bank
any amount required to be paid by such Lender on the date specified in this
Section 2.03(d) shall not relieve any other Lender of its obligation hereunder
to make its Letter of Credit Advance or Base Rate Advance, as applicable, on
such date, but no Lender shall be responsible for the failure of any other
Lender to make the Letter of Credit Advance or Base Rate Advance, as applicable,
to be made by such other Lender on such date.

(e) Obligations Absolute. The obligation of the Borrower to reimburse any
Issuing Bank for each drawing under each Letter of Credit and to repay each
Letter of Credit Advance shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

Kansas City Southern Credit Agreement

 

40



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any Issuing Bank or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by an Issuing Bank of any requirement that exists for such Issuing
Bank’s protection and not the protection of the Borrower or any waiver by such
Issuing Bank which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by an Issuing Bank in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by an Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Bankruptcy Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the relevant Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against such Issuing Bank and
its correspondents unless such notice is given as aforesaid.

(f) Conflict with L/C Related Documents. In the event of any conflict between
the terms hereof and the terms of any L/C Related Document, the terms hereof
shall control.

SECTION 2.04. Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of the Revolving Credit Lenders on
the Termination Date in respect of the Revolving Credit Facility the aggregate
principal amount of the Revolving Credit Advances then outstanding.

 

Kansas City Southern Credit Agreement

 

41



--------------------------------------------------------------------------------

SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least three Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the Unused Revolving Credit
Commitments; provided, however, that each partial reduction of the Revolving
Credit Facility (i) shall be in an aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof and (ii) shall be made ratably among
the Appropriate Lenders in accordance with their respective Pro Rata Shares with
respect to such Facility.

(b) Mandatory. The Letter of Credit Facility shall be permanently reduced from
time to time on the date of each reduction in the Revolving Credit Facility by
the amount, if any, by which the amount of the Letter of Credit Facility exceeds
the Revolving Credit Facility after giving effect to such reduction of the
Revolving Credit Facility.

SECTION 2.06. Prepayments. (a) Optional. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Advances in whole or in part without premium or penalty;
provided that (i) such notice must be in a form reasonably acceptable to the
Administrative Agent (it being acknowledged and agreed that a notice addressed
to the Administrative Agent in accordance with Section 9.02 and containing the
information required by the immediately following sentence shall be acceptable
to the Administrative Agent) and received by the Administrative Agent not later
than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Advances and (B) on the date of prepayment of Base Rate
Advances; (ii) any prepayment of Eurodollar Rate Advances shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of Base Rate Advances shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Advances to be prepaid and, if Eurodollar Rate Advances are to be prepaid, the
Interest Period(s) of such Advances. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Pro Rata
Share in respect of the Revolving Credit Facility on such date of such
prepayment). If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided that the Borrower may rescind,
or extend the date for prepayment specified in, any notice of prepayment under
this Section 2.06(a), if such prepayment would have resulted from a refinancing
of all or any portion of any Facility, which refinancing shall not be
consummated or shall otherwise be delayed. Any prepayment of a Eurodollar Rate
Advances shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts then due and payable pursuant to
Section 9.04(c). Subject to Section 2.15, each such prepayment shall be applied
to the Advances of the Lender Parties in accordance with the amount ratably
based upon the respective aggregate amounts thereof owing to the Lender Parties
on such date of such prepayment.

(b) Mandatory. (i) The Borrower shall, on each Business Day, prepay, in the
manner set forth in clause (iii) below, an aggregate principal amount of the
Revolving Credit Advances comprising part of the same Borrowings and the Letter
of Credit Advances and deposit an amount in the L/C Collateral Account in an
amount equal to the amount by which (A) the sum of the aggregate principal
amount of (x) the Revolving Credit Advances and (y) the Letter of Credit
Advances then outstanding plus the aggregate Available Amount of all Letters of
Credit then outstanding exceeds (B) the Revolving Credit Facility on such
Business Day.

(ii) The Borrower shall, on each Business Day, pay to the Administrative Agent
for deposit in the L/C Collateral Account an amount sufficient to cause the
aggregate amount on deposit in the L/C Collateral Account to equal the amount by
which the aggregate Available Amount of all Letters of Credit then outstanding
exceeds the Letter of Credit Facility on such Business Day.

 

Kansas City Southern Credit Agreement

 

42



--------------------------------------------------------------------------------

(iii) Prepayments of the Revolving Credit Facility made pursuant to clause
(i) above shall be first applied to prepay Letter of Credit Advances then
outstanding until such Advances are paid in full, second applied to prepay
Revolving Credit Advances then outstanding comprising part of the same
Borrowings until such Advances are paid in full and third deposited in the L/C
Collateral Account to Cash Collateralize the Letters of Credit then outstanding;
and the amount remaining (if any) after the prepayment in full of the Advances
then outstanding and the Cash Collateralization of the Letters of Credit then
outstanding may be retained by the Borrower. Upon the drawing of any Letter of
Credit for which funds are on deposit in the L/C Collateral Account, such funds
shall be applied to reimburse the applicable Issuing Bank or Revolving Credit
Lenders, as applicable.

(iv) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid,
together with any amounts then due and payable pursuant to Section 9.04(c).

SECTION 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect from
time to time payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Administrative Agent may, and upon the
request of the Required Lenders shall, require that the Borrower pay interest
(“Default Interest”) on (i) the unpaid overdue principal amount of each Advance
owing to each Lender Party, payable in arrears on the dates referred to in
clause (i) or (ii) of Section 2.07(a), as applicable, and on demand, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Advance pursuant to clause (i) or (ii) of Section 2.07(a), as
applicable, and (ii) to the fullest extent permitted by applicable law, the
amount of any interest, fee or other amount payable under this Agreement or any
other Loan Document to the Administrative Agent or any Lender Party that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid, in the case of interest, on the Type of
Advance on which such interest has accrued pursuant to clause (i) or (ii) of
Section 2.07(a), as applicable, and, in all other cases, on Base Rate Advances
pursuant to clause (i) of Section 2.07(a); provided, however, that following the
acceleration of the Advances, or the giving of notice by the Administrative
Agent to accelerate the Advances, pursuant to Section 6.01, Default Interest
shall accrue and be payable hereunder whether or not previously required by the
Administrative Agent.

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Committed Loan Notice pursuant to Section 2.02(a) or a notice of selection of an
Interest Period pursuant to the terms of the definition of “Interest Period”,
the Administrative Agent shall give notice to the Borrower and each Appropriate
Lender of the applicable Interest Period and the applicable interest rate
determined by the Administrative Agent for purposes of clause (a)(i) or (a)(ii)
above.

 

Kansas City Southern Credit Agreement

 

43



--------------------------------------------------------------------------------

SECTION 2.08. Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of the Revolving Credit Lenders a
commitment fee (the “Commitment Fee”), from the Effective Date in the case of
each Lender and from the effective date specified in the Assignment and
Acceptance pursuant to which it became a Lender in the case of each other Lender
until the Termination Date, payable in arrears quarterly on the last day of each
March, June, September and December, commencing March 31, 2016, and on the
Termination Date, equal to the Applicable Commitment Fee Rate times the actual
daily Unused Revolving Credit Commitment of such Lender; provided, however, that
any Commitment Fee accrued with respect to any of the Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such Commitment Fee shall otherwise have been due and payable by the Borrower
prior to such time; and provided further that no Commitment Fee shall accrue on
any of the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.

(b) Letter of Credit Fees, Etc. (i) The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender a commission, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing March 31, 2016, and on the earliest to occur of the full drawing,
expiration, termination or cancellation of any Letter of Credit and on the
Termination Date in respect of the Letter of Credit Facility, on such Lender’s
Pro Rata Share of the actual daily aggregate Available Amount during such
quarter of all Letters of Credit outstanding from time to time at the Applicable
Margin for Eurodollar Rate Advances under the Revolving Credit Facility. Upon
the occurrence and during the continuance of an Event of Default under
Section 6.01(a) or 6.01(f), the amount of commission payable by the Borrower
under this clause (b)(i) shall be increased by 2% per annum on any overdue
amounts; provided that additional commission payable pursuant to this sentence
shall be without duplication of amounts payable pursuant to clause (ii) of
Section 2.07(b). For purposes of computing the actual daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.05.

(ii) The Borrower shall pay to each Issuing Bank, for its own account, (A) a
fronting fee equal to 0.125% per annum of the stated amount of each Letter of
Credit issued by it, payable upon the issuance thereof, and, if applicable,
payable quarterly in arrears thereafter and (B) such other commissions, issuance
fees, transfer fees and other fees and charges in connection with the issuance
or administration of each Letter of Credit as the Borrower and such Issuing Bank
shall agree.

(c) Administrative Agent’s Fees. The Borrower shall pay to the Administrative
Agent for its own account such fees as may from time to time be agreed between
the Borrower and such Agent.

(d) Lead Arrangers’ Fees. The Borrower shall pay to each Lead Arranger, for its
own account, the fees in the amounts and on the dates from time to time agreed
to in writing by the Borrower and the Lead Arrangers.

SECTION 2.09. Conversion of Advances. Upon the occurrence and during the
continuance of any Default, (x) each Eurodollar Rate Advance will automatically,
on the last day of the then existing Interest Period therefor, Convert into a
Base Rate Advance and (y) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended.

 

Kansas City Southern Credit Agreement

 

44



--------------------------------------------------------------------------------

SECTION 2.10. Increased Costs, Etc.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 2.10(e)) or any Issuing
Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Advances made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Advance (or of
maintaining its obligation to make any such Advance), or to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such Issuing Bank, the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law affecting such Lender or such Issuing Bank or any Applicable
Lending Office of such Lender or such Lender’s or such Issuing Bank’s holding
company, if any, regarding capital or liquidity requirements (other than the
circumstances referred to in clause (e) below) has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the
Advances made by, or participations in Letters of Credit such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

Kansas City Southern Credit Agreement

 

45



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to the foregoing provisions of this
Section 2.10 shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or an Issuing Bank pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180 day period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
Eurocurrency Liabilities, additional interest on the unpaid principal amount of
each Eurodollar Rate Advance equal to the actual costs of such reserves
allocated to such Advance by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Advance, provided the Borrower
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant interest payment date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

SECTION 2.11. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off (except as otherwise provided in Section 2.15), not later than 1:00
P.M. (New York City time) on the day when due in U.S. dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds,
with payments being received by the Administrative Agent after such time being
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. The Administrative Agent will promptly thereafter
cause like funds to be distributed (i) if such payment by the Borrower is in
respect of principal, interest, commitment fees or any other Obligation then
payable hereunder and under the Notes to more than one Lender Party, to such
Lender Parties for the account of their respective Applicable Lending Offices
ratably in accordance with the amounts of such respective Obligations then
payable to such Lender Parties and (ii) if such payment by the Borrower is in
respect of any Obligation then payable hereunder to one Lender Party, to such
Lender Party for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement. Upon its acceptance
of an Assignment and Acceptance and recording of the information contained
therein in the Register pursuant to Section 9.07(d), from and after the
effective date of such Assignment and Acceptance, the Administrative Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender Party assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) [Reserved].

(c) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees and Letter of Credit commissions shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period

 

Kansas City Southern Credit Agreement

 

46



--------------------------------------------------------------------------------

for which such interest, fees or commissions are payable. Each determination by
the Administrative Agent of an interest rate, fee or commission hereunder shall
be conclusive and binding for all purposes, absent manifest error.

(d) Subject to Section 2.04(a), whenever any payment hereunder or under the
Notes shall be stated to be due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of payment of interest or
commitment or letter of credit fee or commission, as the case may be; provided,
however, that, if such extension would cause payment of interest on or principal
of Eurodollar Rate Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party severally agrees to repay to the Administrative
Agent forthwith on demand such amount distributed to such Lender Party together
with interest thereon, for each day from the date such amount is distributed to
such Lender Party until the date such Lender Party repays such amount to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents, is insufficient to pay in full all
amounts due and payable to the Agents and the Lender Parties under or in respect
of this Agreement and the other Loan Documents on any date, such payment shall
be distributed by the Administrative Agent and applied by the Agents and the
Lender Parties in the following order of priority:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Administrative Agent (solely in its
capacity as such) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the
Administrative Agent on such date;

(ii) second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Banks (solely in their
respective capacities as such) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Issuing Banks on such date;

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 9.04 hereof and
any similar section of any of the other Loan Documents on such date, ratably
based upon the respective aggregate amounts of all such indemnification
payments, costs and expenses owing to the Lenders on such date;

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12
hereof on such date, ratably based upon the respective aggregate amounts thereof
owing to the Administrative Agent and the Lender Parties on such date;

 

Kansas City Southern Credit Agreement

 

47



--------------------------------------------------------------------------------

(v) fifth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08(a) on such date, ratably based upon the respective
aggregate Commitments of the Lenders under the Facilities on such date;

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;

(vii) seventh, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;

(viii) eighth, to the payment of the principal amount of all of the outstanding
Advances that is due and payable to the Administrative Agent and the Lender
Parties on such date, ratably based upon the respective aggregate amounts of all
such principal owing to the Administrative Agent and the Lender Parties on such
date; and

(ix) ninth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Lender Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Lender Parties on such date.

If the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the Advances or the Facility to
which, or the manner in which, such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lender Parties in accordance with such Lender Party’s Pro Rata Share
thereof. Notwithstanding the foregoing or anything to the contrary in this
Agreement or any other Loan Document, in no circumstances shall any payment
received from, or proceeds from any assets of, any Loan Party which is not a
Qualified ECP Guarantor be applied towards the payment of any Obligations under
a Hedge Agreement constituting a Loan Document.

SECTION 2.12. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under the Notes or any other Loan Document shall
be made free and clear of and without deduction for any Taxes, except as
required by applicable law; provided that if any Loan Party shall be required to
deduct any Taxes from such payments, then (i) if such Tax is an Indemnified Tax
or Other Tax, the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make such deductions and (iii) such Loan Party shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, a Loan Party shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

Kansas City Southern Credit Agreement

 

48



--------------------------------------------------------------------------------

(c) Each Loan Party shall indemnify each Recipient, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
payable or paid by the Recipient, as the case may be, on or with respect to any
payment by or on account of any obligation of such Loan Party hereunder or under
the Notes or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to a Loan Party by a Lender Party or the Administrative Agent on its own behalf
or on behalf of a Lender Party, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender Party shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender Party becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender Party claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest

 

Kansas City Southern Credit Agreement

 

49



--------------------------------------------------------------------------------

under any Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender Party claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
Party is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

(4) to the extent a Foreign Lender Party is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender Party is a partnership and one or more direct or indirect
partners of such Foreign Lender Party are claiming the portfolio interest
exemption, such Foreign Lender Party may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;

(C) any Foreign Lender Party shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender Party becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Kansas City Southern Credit Agreement

 

50



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.12(e) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) If the Administrative Agent or a Lender Party determines, in its sole
discretion, that it has finally and irrevocably received a refund or credit of
any Taxes as to which it has been indemnified pursuant to this Section 2.12
(including by the payment of additional amounts pursuant to this Section 2.12),
it shall pay to the applicable Loan Party an amount equal to such refund (but
only to the extent of indemnity payments made under this Section with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes imposed on such refund) of the Administrative Agent or such
Lender Party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such Loan Party, upon the
request of the Administrative Agent or such Lender Party, shall repay to the
Administrative Agent or such Lender Party the amount paid over pursuant to this
paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that the Administrative Agent or
such Lender Party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the Administrative Agent or such Lender Party be required to pay any
amount to a Loan Party pursuant to this paragraph (f) the payment of which would
place the Administrative Agent or any Lender Party in a less favorable net
after-Tax position than the Administrative Agent or such Lender Party would have
been in if the indemnification payments or additional amounts giving rise to
such refund had never been paid. This paragraph shall not be construed to
require the Administrative Agent or any Lender Party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

SECTION 2.13. Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise (a) on account of Obligations due and payable to
such Lender Party hereunder and under the Notes and the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender Party hereunder and
under the Notes and the other Loan Documents at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lender Parties hereunder and
under the Notes and the other Loan Documents at such time) of payments on
account of the Obligations due and payable to all Lender Parties hereunder and
under the Notes at such time obtained by all the Lender Parties at such time or
(b) on account of Obligations owing (but not due and payable) to such Lender
Party hereunder and under the Notes and the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing to such Lender Party hereunder and under the Notes and
the other Loan Documents at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes and the other Loan Documents at such time) of payments on
account of the Obligations owing (but not due and payable) to all Lender Parties
hereunder and under the Notes at such time obtained by all of the Lender Parties
at such time, such Lender Party shall forthwith purchase from the other Lender
Parties such interests or participating interests in the Obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender Party to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender Party, such purchase from each
other Lender Party shall be rescinded and such other Lender Party shall repay to
the purchasing Lender Party the purchase price to the extent of such Lender
Party’s ratable share (according to the proportion of (i) the purchase price
paid to such Lender Party to (ii) the aggregate purchase price paid to all
Lender Parties) of such recovery together with an amount equal to such Lender
Party’s ratable share (according to the proportion of (i) the amount of such
other Lender Party’s required repayment to (ii) the total amount so recovered
from the purchasing Lender Party) of any interest or other amount paid or
payable by the

 

Kansas City Southern Credit Agreement

 

51



--------------------------------------------------------------------------------

purchasing Lender Party in respect of the total amount so recovered; provided
further that, (A) so long as the Obligations under the Loan Documents shall not
have been accelerated, any excess payment received by any Appropriate Lender
shall be shared on a pro rata basis only with other Appropriate Lenders and
(B) the provisions of this Section shall not be construed to apply to (i) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (ii) the application of Cash
Collateral, or (iii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Advances or
subparticipations in L/C Obligations to any assignee or participant, other than
an assignment to any Loan Party or any Subsidiary thereof. The Borrower agrees
that any Lender Party so purchasing an interest or participating interest from
another Lender Party pursuant to this Section 2.13 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such interest or participating interest, as the case
may be, as fully as if such Lender Party were the direct creditor of the
Borrower in the amount of such interest or participating interest, as the case
may be. Notwithstanding anything to the contrary contained in this Section 2.13
or elsewhere in this Agreement, the Borrower may extend the final maturity of
Advances and/or Revolving Credit Commitments in connection with an Extension
that is permitted under Section 2.20 without being obligated to effect such
extensions on a pro rata basis among the Lenders (it being understood that no
such extension shall constitute a payment or prepayment of any Advances, for
purposes of this Section 2.13) without giving rise to any violation of this
Section 2.13 or any other provision of this Agreement. Furthermore, the Borrower
may take all actions contemplated by Section 2.20 in connection with any
Extension (including modifying pricing and repayments or prepayments), and in
each case such actions shall be permitted, and the differing payments
contemplated therein shall be permitted without giving rise to any violation of
this Section 2.13 or any other provision of this Agreement.

SECTION 2.14. Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit are made available (and the Borrower shall use such proceeds
and Letters of Credit) (i) to consummate the Refinancing (including the
repayment of the advances and other amounts outstanding under the Existing
Credit Agreements) and the Notes Exchange, (ii) to pay related transaction fees
and expenses and (iii) to provide working capital for the Borrower and its
Subsidiaries for general corporate purposes (including acquisitions and
repurchases of the Borrower’s Equity Interests).

SECTION 2.15. Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent hereunder for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 6.02 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.05 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.15(d); fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Advance in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement; fifth, if so determined by the Administrative
Agent and the Borrower, to be held in a

 

Kansas City Southern Credit Agreement

 

52



--------------------------------------------------------------------------------

deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Advances under
this Agreement and (y) Cash Collateralize the Issuing Banks’ future Fronting
Exposure with respect to such Defaulting Lender in accordance with
Section 2.15(d); sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Banks against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances or Unreimbursed Amounts in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Advances were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Advances of, and Unreimbursed Amounts owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Advances of, or Unreimbursed Amounts owed to, such Defaulting
Lender until such time as all Advances and funded and unfunded participations in
L/C Obligations are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to
Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive fees pursuant to
Section 2.08(b)(i) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Pro Rata Share of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.15(d).

(C) With respect to any Commitment Fee or fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Shares (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation hereunder
shall constitute a waiver or release of any

 

Kansas City Southern Credit Agreement

 

53



--------------------------------------------------------------------------------

claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.15(d).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, each
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Advances of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.15(a)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

(d) Cash Collateral. (i) At any time that there shall exist a Defaulting Lender,
within three Business Days following the written request of the Administrative
Agent or any Issuing Bank (with a copy to the Administrative Agent) the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, Cash Collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender (determined after giving effect to Section 2.15(a)(iv)
and any Cash Collateral provided by such Defaulting Lender).

(ii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Banks, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of L/C Obligations, to be applied pursuant to
clause (iii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any prior or pari passu right or claim of any Person
other than the Administrative Agent and the Issuing Banks as herein provided
(other than any Permitted Lien), or that the total amount of such Cash
Collateral is less than 103% of the Issuing Banks’ Fronting Exposure, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

(iii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.15(d) in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(iv) Cash Collateral (or the appropriate portion thereof) provided to reduce any
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.15(d) and shall be promptly released
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the good faith determination by the Administrative Agent and the Issuing
Banks that there exists excess Cash Collateral; provided that, subject to this
Section 2.15(d), the Person providing Cash Collateral and the Issuing Banks may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.

 

Kansas City Southern Credit Agreement

 

54



--------------------------------------------------------------------------------

SECTION 2.16. Evidence of Debt. (a) The Borrower agrees that upon notice by any
Lender Party to the Borrower (with a copy of such notice to the Administrative
Agent) to the effect that a promissory note or other evidence of indebtedness is
required or appropriate in order for such Lender Party to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender Party, the Borrower shall promptly execute and deliver to
such Lender Party, with a copy to the Administrative Agent, a Note, in
substantially the form of Exhibit A hereto, respectively, payable to the order
of such Lender Party in a principal amount equal to the Revolving Credit
Commitment of such Lender Party.

(b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder, and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.10, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.12, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Advances hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.10 or 2.12, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

Kansas City Southern Credit Agreement

 

55



--------------------------------------------------------------------------------

(b) If any Lender requests compensation under Section 2.10, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.07), all of its interests, rights
(other than its existing rights to payments pursuant to Section 2.10 or 2.12)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender (other than a Defaulting Lender), if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Credit
Commitment is being assigned, the Issuing Banks), which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Advances accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.10 or payments required to be made pursuant to Section 2.12,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.18. Incremental Advances.

(a) The Borrower may at any time or from time to time after the Effective Date,
by notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request that additional
Revolving Credit Commitments (the “Incremental Revolving Credit Commitments”) be
made available to the Borrower, provided that, immediately prior to, and after
giving effect to the incurrence of such Incremental Revolving Credit
Commitments, the Borrower shall be in compliance with the covenants set forth in
Section 5.04 as of the last day of the most recently ended fiscal quarter, on a
Pro Forma Basis after giving effect to any such Incremental Revolving Credit
Commitments (and, without duplication, assuming that any Incremental Revolving
Credit Commitments have been fully utilized). Each Incremental Revolving Credit
Commitment shall be in an aggregate principal amount that is not less than
$25,000,000 (provided that such amount may be less than $25,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence). Notwithstanding anything to the contrary herein, the aggregate
principal amount of the Incremental Revolving Credit Commitments shall not
exceed $200,000,000. The Incremental Revolving Credit Commitments shall form
part of a single Class of Commitments, and shall be subject to identical terms
and conditions as those applicable to, the Revolving Credit Commitments for all
purposes of this Agreement and each other Loan Document.

(b) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Revolving Credit
Commitments, as applicable. Incremental Revolving Credit Commitments may be made
or provided by any existing Lender (and each existing Revolving Credit Lender
will have the right, but not an obligation, to provide all or a portion of the
Incremental Revolving Credit Commitments, in each case on terms permitted in
this Section 2.18) or any other Eligible Assignee. Commitments in respect of
Incremental Revolving Credit Commitments shall become Revolving Credit
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by each Loan Party, each Lender and such other Eligible Assignee
agreeing to provide such Revolving Credit Commitment, the Administrative Agent
and the Issuing Banks. An Incremental Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion

 

Kansas City Southern Credit Agreement

 

56



--------------------------------------------------------------------------------

of the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.18. The effectiveness of (and any borrowing under) any Incremental
Amendment shall be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Effective Date”) of each of the conditions set forth in
Section 3.02 (it being understood that all references to “the date of such
Borrowing” or similar language in such Section 3.02 shall be deemed to refer to
the effective date of such Incremental Amendment) and such other conditions as
the parties thereto shall agree. Upon the effectiveness of any increase in the
Revolving Credit Commitments pursuant to this Section 2.18, (A) the Pro Rata
Share of each Revolving Credit Lender shall be automatically adjusted to give
effect to such increase, provided that the amount of each Revolving Credit
Lender’s Revolving Credit Commitments (other than a Revolving Credit Lender
whose Revolving Credit Commitments shall have been increased in connection with
such increase) shall remain unchanged and (B) the Borrower, the Administrative
Agent and the Lenders will use all commercially reasonable efforts to assign and
assume outstanding Revolving Credit Advances of the affected category to conform
the respective amounts thereof held by each Revolving Credit Lender to the Pro
Rata Shares as so adjusted, it being understood that the parties hereto shall
use commercially reasonable efforts to avoid prepayment or assignment of any
affected Revolving Credit Advance that is a Eurodollar Rate Advance on a day
other than the last day of the Interest Period applicable thereto. The Borrower
will use the proceeds of the Incremental Revolving Credit Commitments for any
purpose not prohibited by this Agreement.

(c) This Section 2.18 shall supersede any provisions in Section 2.06, 2.13 or
9.01 to the contrary.

SECTION 2.19. Refinancing Amendments. At any time after the Effective Date, the
Borrower may obtain, from any Lender or any other Eligible Assignee, Credit
Agreement Refinancing Debt in the form of Other Advances or Other Commitments in
each case pursuant to a Refinancing Amendment. Any Other Advances may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any voluntary or mandatory prepayments
hereunder, as specified in the applicable Refinancing Amendment. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 3.02,
together with customary legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements generally consistent with those
delivered on the Effective Date under Section 3.02. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Credit Agreement Refinancing Debt incurred pursuant thereto (including any
amendments necessary to treat the Advances and Commitments subject thereto as
Other Advances and/or Other Commitments). Any Refinancing Amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.19. This Section 2.19 shall supersede any provisions in
Section 2.06, 2.13 or 9.01 to the contrary.

SECTION 2.20. Extensions of Advances and Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.20, the Borrower may from time to time extend the
maturity date, and otherwise modify the terms of any Class, or any portion
thereof (including, without limitation, by increasing the interest rate or fees
payable in respect of any Advances and/or Commitments applicable to such Class,
or any portion thereof (and related outstandings) of any such Class) (each, an
“Extension”) pursuant to one or more written offers (each, an “Extension Offer”)
made from time to time by the Borrower to all Lenders under any Class that is
proposed to be extended under this Section 2.20, in each case on a pro rata
basis (based

 

Kansas City Southern Credit Agreement

 

57



--------------------------------------------------------------------------------

on the aggregate outstanding principal amount of the respective outstanding
Advances and unfunded Commitments of such Class) and on the same terms to each
such Lender. In connection with each Extension, the Borrower will provide
notification to the Administrative Agent (for distribution to the Lenders of the
applicable Class), no later than thirty (30) days prior to the Termination Date
of the applicable Class or Classes to be extended of the requested new
Termination Date for such Extension and the due date for Lender responses. In
connection with any Extension, each Lender of the applicable Class wishing to
participate in such Extension shall, prior to such due date, provide the
Administrative Agent with a written notice thereof in a form reasonably
satisfactory to the Administrative Agent. Any Lender that does not respond to an
Extension Offer by the applicable due date shall be deemed to have rejected such
Extension. After giving effect to any Extension, the Revolving Credit
Commitments and Extended Revolving Credit Commitments, so extended shall cease
to be a part of the Class they were a part of immediately prior to the Extension
and shall be a new Class hereunder.

(b) Each Extension shall be subject to the following:

(i) no Default shall have occurred and be continuing at the time any offering
document in respect of an Extension Offer is delivered to the Lenders;

(ii) except as to utilization fees, unused fees and final maturity, the
Revolving Credit Commitment of any Revolving Credit Lender extended pursuant to
an Extension (an “Extended Revolving Credit Commitment”, which term shall
include, without limitation, any Extended Revolving Credit Commitment (or
portion thereof) that is further extended pursuant to an Extension under this
Section 2.20), and the related outstandings, shall be a Revolving Credit
Commitment (or related outstandings, as the case may be) with the same terms as
the original Revolving Credit Commitments and any prior Extended Revolving
Credit Commitments (and related outstandings); provided that (A) subject to the
provisions of the definition of “Issuing Bank” to the extent dealing with
Letters of Credit which mature or expire after an applicable Termination Date
when there exist Extended Revolving Credit Commitments with a longer applicable
Termination Date, all Letters of Credit shall be participated in on a pro rata
basis by all Lenders with Revolving Credit Commitments and/or Extended Revolving
Credit Commitments in accordance with their Pro Rata Shares and all borrowings
under Revolving Credit Commitments and repayments thereunder shall be made on a
pro rata basis (except for (x) payments of interest and fees at different rates
on Extended Revolving Credit Commitments (and related outstandings) and
(y) repayments required upon any applicable Termination Date of any Class of
Revolving Credit Commitments or Extended Revolving Credit Commitments) and
(B) at no time shall there more than two (2) different Classes of Revolving
Credit Commitments;

(iii) if the aggregate principal amount of Revolving Credit Commitments or
Extended Revolving Credit Commitments, as the case may be, in respect of which
Revolving Credit Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Revolving Credit Commitments or
Extended Revolving Credit Commitments, as the case may be, offered to be
extended by the Borrower pursuant to such Extension Offer, then the Revolving
Credit Commitments or Extended Revolving Credit Commitments, as the case may be,
of such Revolving Credit Lenders shall be extended ratably (based upon the
respective Class) up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Revolving Credit Lenders have accepted such Extension Offer;

(iv) all documentation in respect of such Extension shall be consistent with the
foregoing;

(v) any applicable Minimum Extension Condition shall be satisfied; and

(vi) no Extension shall become effective unless, on the proposed effective date
of such Extension, the conditions set forth in Section 3.02 shall be satisfied
(with all references in such Section to the making of an Advance being deemed to
be references to the Extension on the applicable date of such Extension) and the
Administrative Agent shall have received a certificate to that effect dated the
applicable date of such Extension and executed by an officer of the Borrower.

 

Kansas City Southern Credit Agreement

 

58



--------------------------------------------------------------------------------

(c) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.20, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.05, 2.06, 2.13 or 9.05,
(ii) each Extension Offer may contain a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s
discretion) in the case of any Extension Offer of Revolving Credit Commitments
or Extended Revolving Credit Commitments (as applicable) of any or all
applicable Classes be tendered and (iii) if the amount extended is less than the
Letter of Credit Facility, unless the applicable Issuing Banks agree otherwise
as part of such Extension, such Letter of Credit Facility shall be reduced upon
the date that is five (5) Business Days prior to the applicable Termination Date
of the Class being extended (to the extent needed so that such Letter of Credit
Facility does not exceed the aggregate Revolving Credit Commitment which would
be in effect after such applicable Termination Date), and, if after giving
effect to such Extension the aggregate Available Amount of Letters of Credit
exceeds the Letter of Credit Facility, the Borrower shall Cash Collateralize any
issued Letters of Credit to the extent of such excess. The Administrative Agent
and the Lenders hereby consent to the Extensions and the other transactions
contemplated by this Section 2.20 (including, for the avoidance of doubt,
payment of any interest or fees in respect of any Extended Revolving Credit
Commitments on the terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.06 or 2.08) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.20.

(d) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and the other Loan Documents with the Borrower
as may be necessary in order establish new Classes or sub-Classes in respect of
Revolving Credit Commitments or Extended Revolving Credit Commitments so
extended and such technical amendments as may be necessary in connection with
the establishment of such new Classes or sub-Classes, in each case on terms
consistent with this Section 2.20. Notwithstanding the foregoing, the
Administrative Agent shall have the right (but not the obligation) to seek the
advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.20 and, if the Administrative Agent seeks such
advice or concurrence, the Administrative Agent shall be permitted to enter into
such amendments with the Borrower in accordance with any instructions actually
received by such Required Lenders and shall also be entitled to refrain from
entering into such amendments with the Borrower unless and until it shall have
received such advice or concurrence; provided, however, that whether or not
there has been a request by the Administrative Agent for any such advice or
concurrence, all such amendments entered into with the Borrower by the
Administrative Agent hereunder shall be binding and conclusive on the Lenders.

(e) In connection with any Extension, the Borrower shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.20.

 

Kansas City Southern Credit Agreement

 

59



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO INITIAL EXTENSION OF CREDIT AND

ISSUANCE OF LETTERS OF CREDIT

SECTION 3.01. Conditions Precedent to Initial Extension of Credit. The
obligations of the Lenders to make Advances and of the Issuing Banks to issue
Letters of Credit hereunder will become effective on the Effective Date, when
each of the following conditions are satisfied (or waived in accordance with
Section 9.01):

(a) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day (unless otherwise specified):

(i) Executed counterparts of this Agreement.

(ii) Certified copies of the resolutions of the board of directors (or
equivalent governing body) of each Loan Party approving the Transaction and each
Loan Document to which it is or is to be a party, and of all documents
evidencing other necessary corporate action and governmental and other third
party approvals and consents, if any, with respect to the Transaction and each
Loan Document to which it is or is to be a party.

(iii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder.

(iv) A Note executed by the Borrower in favor of each Lender requesting a Note
at least three Business Days prior to the Effective Date.

(v) (i) A certificate of the Secretary or Assistant Secretary of each Loan
Party, countersigned on behalf of such Loan Party by another officer of such
Loan Party, dated the date of the Initial Extension of Credit (the statements
made in which certificate shall be true on and as of the date of the Initial
Extension of Credit), certifying as to (A) the absence of any amendments to the
charter of such Loan Party since the date of the Secretary of State’s
certificate referred to in Section 3.01(a)(vi), (B) a true and correct copy of
the bylaws of such Loan Party as in effect on the date of the Initial Extension
of Credit and (C) the good standing of each Loan Party (to the extent such
concept exists in the applicable jurisdiction) (with the applicable good
standing certificates attached thereto), and (ii) a certificate of the President
or a Vice President of the Borrower, dated the date of the Initial Extension of
Credit (the statements made in which certificate shall be true on and as of the
date of the Initial Extension of Credit), certifying as to (A) the truth, in all
material respects, of the representations and warranties contained in the Loan
Documents as though made on and as of the date of the Initial Extension of
Credit and (B) the absence of any event occurring and continuing, or resulting
from the Initial Extension of Credit, that constitutes a Default.

(vi) A copy of a certificate of the Secretary of State (or other similar
official) of the jurisdiction of incorporation of each Loan Party, dated
reasonably near the date of the signing of this Agreement, certifying (A) as to
a true and correct copy of the charter of such Loan Party and each amendment
thereto on file in such Secretary’s office (to the extent the Secretary of State
in the applicable jurisdictions typically provides such a

 

Kansas City Southern Credit Agreement

 

60



--------------------------------------------------------------------------------

certification) and (B) that (1) such amendments are the only amendments to such
Loan Party’s charter on file in such Secretary’s office, (2) such Loan Party has
paid all franchise taxes to the date of such certificate (to the extent the
Secretary of State in the applicable jurisdictions typically provides such a
certification) and (3) such Loan Party is duly incorporated and in good standing
(to the extent such concept exists in the applicable jurisdiction) or presently
subsisting under the laws of the State of the jurisdiction of its incorporation.

(vii) A certificate, in substantially the form of Exhibit E hereto, attesting to
the Solvency of the Loan Parties before and after giving effect to the
Transaction, from the chief financial officer or the treasurer of the Borrower.

(viii) Delivery of the financial statements described in Section 4.01(g) and
forecasts prepared by management of the Borrower, in form and substance
satisfactory to the Lender Parties, of balance sheets, income statements and
cash flow statements of the Borrower and its Subsidiaries on a quarterly basis
for each fiscal quarter ending during the Fiscal Year ending December 31, 2015
and on an annual basis for each year thereafter until the year ending
December 31, 2017.

(ix) A Notice of Borrowing or Notice of Issuance, as applicable, relating to the
Initial Extension of Credit.

(x) A favorable opinion of White & Case LLP, counsel for the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent.

(xi) A favorable opinion of Husch Blackwell LLP, Illinois and Missouri counsel
for the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent.

(b) Since December 31, 2014, there has been no event or condition that has had
or could be reasonably expected, either individually or in the aggregate, to
have had a Material Adverse Change.

(c) The Borrower shall have paid all accrued and duly invoiced fees of the
Agents, the Lead Arrangers and the Lender Parties and all accrued and duly
invoiced expenses of the Agents and the Lead Arrangers (including the accrued
and duly invoiced fees and expenses of counsel to the Administrative Agent) to
the extent payable under any Loan Document or any other agreement between the
Borrower and any Agent and/or Lead Arranger.

(d) The Lender Parties shall have received satisfactory evidence of repayment of
all Debt, termination of all commitments, the release of all guaranties and the
discharge of all liens (if any) (other than Permitted Liens or other Liens
permitted pursuant to Section 5.02(a)) under the Existing Credit Agreements.

(e) The Lender Parties shall have received satisfactory evidence that the
settlement of the Notes Exchange shall have occurred or will occur on the
Effective Date (provided that there shall be no requirement that a minimum
amount of KCSR Notes or KCSM Notes have been exchanged in the Notes Exchange).

(f) The Administrative Agent shall have received, at least three days prior to
the Effective Date, all documentation and other information required by
regulatory authorities under

 

Kansas City Southern Credit Agreement

 

61



--------------------------------------------------------------------------------

applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act, that the Administrative Agent has
requested reasonably in advance, but not less than ten days prior to the
Effective Date.

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance and Renewal.
The obligation of each Appropriate Lender to make an Advance (other than a
Letter of Credit Advance made by an Issuing Bank or a Revolving Credit Lender
pursuant to Section 2.03(d)) on the occasion of each Borrowing (including the
initial Borrowing), and the obligation of an Issuing Bank to issue a Letter of
Credit (including the initial issuance) or renew a Letter of Credit, shall be
subject to the further conditions precedent that on the date of such Borrowing
or issuance or renewal the following statements shall be true (and each of the
giving of the applicable Notice of Borrowing and Notice of Issuance and the
acceptance by the Borrower of the proceeds of such Borrowing or of such Letter
of Credit or the renewal of such Letter of Credit shall constitute a
representation and warranty by the Borrower that both on the date of such notice
and on the date of such Borrowing or issuance or renewal such statements are
true):

(i) the representations and warranties contained in each Loan Document (other
than (x) the representation and warranty set forth in Section 4.01(f)(i) and
(y) the representation and warranty set forth in Section 4.01(g)(ii)) are
correct on and as of such date, before and after giving effect to such Borrowing
or issuance or renewal and to the application of the proceeds therefrom, as
though made on and as of such date, other than any such representations or
warranties that, by their terms, refer to a specific date other than the date of
such Borrowing or issuance or renewal, in which case as of such specific date;
and

(ii) no Default has occurred and is continuing, or would result from such
Borrowing or issuance or renewal or from the application of the proceeds
therefrom.

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) Each Loan Party and each of its Restricted Subsidiaries (i) is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) is duly qualified and in good standing as
a foreign entity in each other jurisdiction in which it owns or leases property
or in which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed would not be reasonably
likely to have a Material Adverse Effect and (iii) has all requisite power and
authority (including, without limitation, all Governmental Authorizations) to
own or lease and operate its properties and to carry on its business as now
conducted and as proposed to be conducted, except where the failure to do so,
individually or in the aggregate, would not result in a Material Adverse Effect.

 

Kansas City Southern Credit Agreement

 

62



--------------------------------------------------------------------------------

(b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of all
Subsidiaries of each Loan Party, showing as of the Effective Date (as to each
such Subsidiary) the jurisdiction of its incorporation, (in the case of
Restricted Subsidiaries) the number of shares of each class of its Equity
Interests authorized and the number outstanding, on the Effective Date and the
percentage of each such class of its Equity Interests directly owned by such
Loan Party on the Effective Date.

(c) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party, and the consummation of the
Transaction, are within such Loan Party’s powers, have been duly authorized by
all necessary corporate or other action, and do not (i) contravene such Loan
Party’s organizational documents, (ii) violate any (x) law, rule, regulation
(including, without limitation, Regulation X and any provision of the Interstate
Commerce Act and the Railway Labor Act), the violation or breach of which could
be reasonably likely to have a Material Adverse Effect or (y) order, writ,
judgment, injunction, decree, determination or award, (iii) conflict with or
result in the breach of, or constitute a default or require any payment to be
made under, any contract, loan agreement, indenture, mortgage, deed of trust,
lease or other instrument binding on or affecting any Loan Party, any of its
Restricted Subsidiaries or any of their properties, the violation or breach of
which could reasonably be expected to have a Material Adverse Effect or
(iv) except for the Liens permitted under the Loan Documents, result in or
require the creation or imposition of any Lien upon or with respect to any of
the properties of any Loan Party or any of its Restricted Subsidiaries.

(d) No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for (i) the due
execution, delivery or performance by any Loan Party of any Loan Document to
which it is or is to be a party, or for the consummation of the Transaction or
(ii) the exercise by the Administrative Agent or any other Lender Party of its
rights under the Loan Documents, except for (A) those that have otherwise been
obtained or made on or prior to the Effective Date and which remain in full
force and effect on the Effective Date, and (B) the authorizations, approvals,
actions, notices and filings listed on Schedule 4.01(d) hereto, all of which
have been duly obtained, taken, given or made and are in full force and effect.

(e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting creditors’ rights generally from time to time in
effect and (ii) equitable principles of general applicability (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(f) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Restricted Subsidiaries, including any
Environmental Action, pending or threatened in writing before any Governmental
Authority or arbitrator that (i) could reasonably be expected to have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of any Loan Document or the consummation of the Transaction.

 

Kansas City Southern Credit Agreement

 

63



--------------------------------------------------------------------------------

(g) (i) The Consolidated balance sheet of the Borrower and its Subsidiaries as
at December 31, 2014, and the related Consolidated statement of income and
Consolidated statement of cash flows of the Borrower and its Consolidated
Subsidiaries for the Fiscal Year then ended, accompanied by an unqualified
opinion of KPMG LLP, independent public accountants, copies of which have been
furnished to each Lender Party, fairly present the Consolidated financial
condition of the Borrower and its Consolidated Subsidiaries as at such dates and
the Consolidated results of operations of the Borrower and its Consolidated
Subsidiaries for the periods ended on such dates, all in accordance with GAAP
applied on a consistent basis and (ii) since December 31, 2014, there has been
no Material Adverse Change.

(h) [Reserved].

(i) The Consolidated forecasted balance sheet, statement of income and statement
of cash flows of the Borrower and its Consolidated Subsidiaries delivered to the
Lender Parties pursuant to Section 3.01(a)(viii) or 5.03 were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Borrower’s best
estimate of its future financial performance, it being recognized by the
Lenders, however, that forecasts are subject to significant uncertainties and
contingencies, which may be beyond the Borrower’s and its Subsidiaries’ control
and forecasts as to future events are not to be viewed as facts or as a
guarantee of performance or achievement of any particular results and that the
actual results during the period or periods covered by the forecasts described
above may differ from the forecasted results in such forecasts and such
differences may be material.

(j) Neither the Lenders Presentation nor any other information, exhibit or
report furnished by or on behalf of any Loan Party to the Administrative Agent
or any Lender Party in connection with the negotiation and syndication of the
Loan Documents or pursuant to the terms of the Loan Documents contained (when
furnished and taken as a whole) any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements made therein
not misleading in any material respect at such time in light of the
circumstances under which such information was provided, it being understood and
agreed that for purposes of this Section 4.01(i), such information shall not
include the forecasts referred to in Section 4.01(i), any pro forma financial
information or other forward-looking information regarding the future condition
of the industries in which they operate.

(k) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or drawings under any Letter of Credit will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock (it being understood and agreed, for the avoidance of
doubt, that the proceeds of Advances may be used by the Borrower to repurchase
its Equity Interests pursuant to stock buyback plans from time to time in
effect).

(l) Neither any Loan Party nor any of its Restricted Subsidiaries is required to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended. Neither the making of any Advances, nor the issuance of
any Letters of Credit, nor the application of the proceeds or repayment thereof
by the Borrower, nor the consummation of the other transactions contemplated by
the Loan Documents, will violate any provision of such Act or any rule,
regulation or order of the SEC thereunder.

(m) [Reserved].

 

Kansas City Southern Credit Agreement

 

64



--------------------------------------------------------------------------------

(n) [Reserved].

(o) [Reserved].

(p) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. There exists no Unfunded Pension Liability with respect
to any Plan, except as would not have a Material Adverse Effect.

(q) Except as otherwise set forth on Schedule 4.01(q) hereto or as disclosed in
the Borrower’s Annual Report on Form 10-K for the Fiscal Year ended December 31,
2014 or Forms 10-Q or 8-K filed by the Borrower since such date and prior to the
Effective Date, in each case with the Securities and Exchange Commission and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any other Restricted Subsidiary (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received written notice of any claim
with respect to any Environmental Liability or (iv) to the best knowledge and
belief of the Borrower, knows of any basis for any Environmental Liability.

(r) Each of the Borrower and the Restricted Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) any Taxes that are being contested in good faith by appropriate proceedings
and for which the Borrower or such Restricted Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

(s) [Reserved].

(t) [Reserved].

(u) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with applicable
Anti-Corruption Laws, and the Borrower, its Subsidiaries and their respective
officers and directors, and to the knowledge of the Borrower its employees and
agents, are in compliance with applicable Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
any of their respective directors or officers, or (b) to the knowledge of the
Borrower, any agent or employee of the Borrower or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other Transaction contemplated by this Agreement will violate
any applicable Anti-Corruption Laws or applicable Sanctions.

(v) Each Loan Party maintains insurance with responsible and reputable insurance
companies or associations and/or pursuant to self-insurance programs in such
amounts and covering such risks as is consistent with that carried by similarly
sized companies engaged in similar businesses and owning similar properties in
the same general areas in which such Loan Party operates.

 

Kansas City Southern Credit Agreement

 

65



--------------------------------------------------------------------------------

(w) Each Loan Party has good and marketable title to, or valid leasehold
interest in or rights to use, all its property material to its business, free
and clear of all Liens and irregularities, deficiencies and defects in title,
except for Permitted Liens and irregularities, deficiencies and defect in title
that, individually or in the aggregate, would not result in a Material Adverse
Effect.

(x) To the extent applicable, each Loan Party is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT ACT. No part of the
proceeds of the Advances will be used, directly or indirectly, for any payment
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

(y) Each Loan Party complies in all material respects, with all applicable laws,
rules, regulations and orders (including, without limitation, ERISA,
Environmental Laws, the Racketeer Influenced and Corrupt Organizations Chapter
of the Organized Crime Control Act of 1970, the Interstate Commerce Act and the
Railway Labor Act), except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(z) The Borrower will apply the proceeds of the Advances and the Letters of
Credit in accordance with Section 2.14.

(aa) [Reserved].

(bb) The Concession Title is in full force and effect and no proceeding or, to
the best knowledge of the Borrower, investigation seeking the termination or
revocation of the Concession Title has been initiated by a competent
Governmental Authority pursuant to a notice sent to KCSM in circumstances where
KCSM has no right to reply or appeal to such Governmental Authority prior to it
issuing a final and binding determination having the effect specified in
Section 6.01(o) (unless such rights to reply or appeal have been exhausted).

(cc) The Borrower has disclosed in writing to the Administrative Agent any
sanctions imposed on KCSM pursuant to final and nonappealable resolutions under
Sections II, III, IV, V, VIII or IX of Article 21 of the Railway Service Law
(Ley del Servicio Ferroviario).

(dd) KCSM has not been sanctioned pursuant to final and non-appealable
resolutions (i) on two different occasions for the same type of violation of
Section II or V of Article 21 of the Railway Service Law (Ley del Servicio
Ferroviario) or (ii) on four different occasions for the same type of violation
of Section III, IV, VIII and IX of Article 21 of the Railway Service Law (Ley
del Servicio Ferroviario), in each case as in effect on the Effective Date. For
the avoidance of doubt, a sanction under Sections II, III, IV, V, VIII or IX of
Article 21 of the Railway Service Law (Ley del Servicio Ferroviario) that does
not otherwise violate this subsection shall not by itself constitute an Event of
Default by the Borrower.

(ee) No Default or Event of Default presently exists.

 

Kansas City Southern Credit Agreement

 

66



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants. From and after the Effective Date, so long
as any Advance or any other Obligation of any Loan Party under any Loan Document
shall remain unpaid (other than contingent Obligations in respect of indemnities
for which a claim has not been made), any Letter of Credit shall be outstanding
(other than Letters of Credit which have been Cash Collateralized) or any Lender
Party shall have any Commitment hereunder, the Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Restricted
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA, Environmental Laws, the Racketeer Influenced and Corrupt
Organizations Chapter of the Organized Crime Control Act of 1970, the Interstate
Commerce Act and the Railway Labor Act, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Corruption Laws.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Restricted
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all Taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property, in each case, except where the failure to make
any such payment could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect; provided, however, that
neither the Borrower nor any of its Restricted Subsidiaries shall be required to
pay or discharge any such Tax, assessment, charge or claim that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained.

(c) Maintenance of Insurance. Maintain, and cause each of its Restricted
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations and/or pursuant to self-insurance programs in such
amounts and covering such risks as is consistent with that carried by similarly
sized companies engaged in similar businesses and owning similar properties in
the same general areas in which the Borrower or such Restricted Subsidiary
operates.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Restricted Subsidiaries to preserve and maintain, its existence,
legal structure, rights (charter and statutory), permits, licenses, approvals,
privileges and franchises, in each case, except where (other than with respect
to the preservation of the existence of the Borrower) the failure to do so could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect; provided, however, that the Borrower and its Restricted
Subsidiaries may consummate any merger or consolidation permitted under
Section 5.02(d) and provided further that neither the Borrower nor any of its
Restricted Subsidiaries shall be required to preserve any right, permit,
license, approval, privilege or franchise if the board of directors (or
equivalent governing body) of the Borrower or such Restricted Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower or such Restricted Subsidiary, as the case may be,
and that the loss thereof is not disadvantageous in any material respect to the
Borrower, such Restricted Subsidiary or the Lender Parties.

 

Kansas City Southern Credit Agreement

 

67



--------------------------------------------------------------------------------

(e) Visitation Rights. At any reasonable time and from time to time, upon
reasonable notice and at reasonable times during normal business hours, permit
any of the Agents, or any agents or representatives thereof, to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, the Borrower and any of its Restricted Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and any of its
Restricted Subsidiaries with any of their officers or directors; provided that
any such examinations shall be at the Lender’s sole risk and expense and the
Lenders shall coordinate the timing of their visits through the Administrative
Agent; provided further that, in the absence of an Event of Default, the Agents
shall not exercise their rights under this Section 5.01(e) more than one time
during any Fiscal Year. Any Lender Party may accompany the applicable Agent on
any such visitation.

(f) Keeping of Books. Keep, and cause each of its Restricted Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Restricted Subsidiary and which permit the preparation of
consolidated financial statements in accordance with GAAP in effect from time to
time.

(g) Maintenance of Properties, Etc. (i) Maintain and preserve, and cause each of
its Restricted Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition (ordinary wear and tear excepted and subject to the occurrence of
casualty and condemnation events), except where the failure to do so could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect and (ii) take all reasonable action to maintain the
Concession Title and comply in all material respects with the terms of the
Concession Title.

(h) Covenant to Guarantee Obligations. Upon the formation or acquisition of any
Significant Subsidiary by any Loan Party or any Domestic Restricted Subsidiary
otherwise becoming a Significant Subsidiary:

(i) in connection with the formation or acquisition of a Significant Subsidiary
or any Domestic Restricted Subsidiary otherwise becoming a Significant
Subsidiary, within 60 days after such event, as such time period may be extended
in the Administrative Agent’s reasonable discretion, cause each such Significant
Subsidiary to duly execute and deliver to the Administrative Agent a guaranty or
guaranty supplement, in form and substance satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties’ obligations under the Loan
Documents,

(ii) [Reserved],

(iii) within 60 days after such formation or acquisition or any Domestic
Restricted Subsidiary otherwise becoming a Significant Subsidiary, as such time
period may be extended in the Administrative Agent’s reasonable discretion,
deliver to the Administrative Agent, upon the reasonable request of the
Administrative Agent, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties acceptable
to the Administrative Agent as to (1) the matters contained in clause (i) above,
(2) such guaranties and guaranty supplements being legal, valid and binding
obligations of each Loan Party party thereto enforceable in accordance with
their terms (subject to customary exceptions under the laws of the applicable
jurisdiction) and (3) such other matters as the Administrative Agent may
reasonably request,

 

Kansas City Southern Credit Agreement

 

68



--------------------------------------------------------------------------------

(iv) [Reserved], and

(v) at any time and from time to time, promptly execute and deliver, and cause
to execute and deliver, each Loan Party, each newly acquired or newly formed
Significant Subsidiary and each Domestic Restricted Subsidiary otherwise
becoming a Significant Subsidiary, any and all further instruments and documents
and take, and cause each Loan Party, each newly acquired or newly formed
Significant Subsidiary and each Domestic Restricted Subsidiary otherwise
becoming a Significant Subsidiary to take, all such other action as the
Administrative Agent may deem reasonably necessary or desirable to obtain the
full benefits of such guaranties.

(i) [Reserved].

(j) [Reserved].

(k) Use of Proceeds.

(i) Apply the proceeds of the Advances and the Letters of Credit in accordance
with Section 2.14; and

(ii) Not request any Borrowing or Letter of Credit, and the Borrower shall not
use, and shall take reasonable steps to procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any applicable
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, business or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in a European Union member state, or (C) in any manner that
would result in the violation of any Sanctions applicable to any party hereto
(in each case, subject to the requirements of the Concession Title and
applicable Mexican law).

(l) Anti-Corruption Laws. Conduct its businesses in compliance with, as
applicable, the United States Foreign Corrupt Practices Act of 1977, the United
Kingdom Bribery Act of 1977 and other similar applicable anti-corruption
legislation, including but not limited to, applicable Anti-Corruption Laws, in
other jurisdictions.

SECTION 5.02. Negative Covenants. From and after the Effective Date, so long as
any Advance or any other Obligation of any Loan Party under any Loan Document
shall remain unpaid (other than contingent Obligations in respect of indemnities
for which a claim has not been made), any Letter of Credit shall be outstanding
(other than Letters of Credit which have been Cash Collateralized) or any Lender
Party shall have any Commitment hereunder, the Borrower will not, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Restricted Subsidiaries to create, incur, assume or suffer to exist, any Lien on
or with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Restricted Subsidiaries to sign or file
or suffer to exist, under the Uniform Commercial Code of any jurisdiction or
with the Surface Transportation Board, a financing statement or other filing
that names the Borrower or any of its Restricted Subsidiaries as debtor (other
than any filing made by a lessor of property solely for protective purposes), or
sign or suffer to exist, or permit any of its Restricted

 

Kansas City Southern Credit Agreement

 

69



--------------------------------------------------------------------------------

Subsidiaries to sign or suffer to exist, any security agreement authorizing any
secured party thereunder to file such financing statement or other filing, or
assign, or permit any of its Restricted Subsidiaries to assign, any accounts or
other right to receive income, except:

(i) [Reserved];

(ii) Permitted Liens;

(iii) [Reserved];

(iv) [Reserved];

(v) [Reserved];

(vi) [Reserved];

(vii) [Reserved];

(viii) Liens securing Debt or other obligations of the Borrower or any of its
Restricted Subsidiaries in favor of the Borrower or any of its Restricted
Subsidiaries;

(ix) [Reserved];

(x) Liens securing liabilities of the Borrower and its Restricted Subsidiaries
in an aggregate amount not to exceed at the time of incurrence thereof (it being
understood that the Effective Date is a “time of incurrence” for purposes of
this clause (x)), together with (and without duplication of) (A) the aggregate
amount of Debt and (without duplication) Attributable Debt, in each case in
connection with all Sale and Leaseback Transactions and (B) the aggregate amount
of Indebtedness of Subsidiaries that are not Loan Parties incurred pursuant to
the final paragraph of Section 5.02(b) (other than Indebtedness incurred
pursuant to clause (2) of such paragraph) at such time, 10% of Consolidated Net
Assets at such time; and

(xi) Liens on any Equity Interests in Meridian Speedway.

For purposes of determining compliance with this Section 5.02(a), (x) a Lien
need not be incurred solely by reference to one category of Liens described in
clauses (ii), (viii), (x) or (xi) above (including any of the categories set
forth in the definition of Permitted Liens) but may be incurred under any
combination of such categories (including in part under one such category and in
part under any other such category) and (y) in the event that a Lien (or any
portion thereof) meets the criteria of one or more of such categories of Liens
described in clauses (ii), (viii), (x) or (xi) above (including any of the
categories set forth in the definition of Permitted Liens), the Borrower, in its
sole discretion, may classify or may subsequently reclassify at any time such
Lien (or any portion thereof) in any manner that complies with this covenant.

(b) Subsidiary Debt. Permit any of its Restricted Subsidiaries (or, solely in
the case of the final paragraph of this Section 5.02(b), any of its
Subsidiaries) to create, incur, assume or suffer to exist, any Debt, except:

(i) subject to the final paragraph of this Section 5.02(b), in the case of any
of the Restricted Subsidiaries,

 

Kansas City Southern Credit Agreement

 

70



--------------------------------------------------------------------------------

(A) Debt under the Loan Documents;

(B) [Reserved];

(C) Debt of (i) any Loan Party that is owed to any other Loan Party, (ii) any
Restricted Subsidiary of the Borrower that is not a Loan Party owed to any
Subsidiary of the Borrower that is not a Loan Party, (iii) any Loan Party owed
to any Subsidiary of the Borrower that is not a Loan Party which, to the extent
that the aggregate amount for all such Debt exceeds $25,000,000, shall (A) be
subordinated in right of payment to the Obligations of such Loan Party under the
Loan Documents pursuant to provisions at least as favorable to the Lenders as
those set forth in the Affiliate Subordination Agreement (or otherwise on terms
reasonably satisfactory to the Administrative Agent) and (B) include, in any
event, provisions expressly prohibiting any action to (I) cause any of the
obligations with respect to such Debt to become payable prior to the scheduled
maturity thereof (except to the extent that all outstanding Advances under this
Agreement have been declared due and payable prior to their scheduled maturity
dates) and/or (II) exercise any remedies or take any action or proceeding to
enforce the payments of such obligations, in each case, prior to the payment in
full of the Obligations (other than contingent Obligations in respect of
indemnities for which a claim has not been made and Letters of Credit that have
been Cash Collateralized) and termination of the Commitments under the Loan
Documents and (iv) any Subsidiary of the Borrower that is not a Loan Party owed
to any Loan Party;

(D) [Reserved];

(E) [Reserved];

(F) Credit Agreement Refinancing Debt;

(G) any other Debt, provided that (x) if such Debt is secured, such Debt may
only be secured by Liens permitted under Section 5.02(a) or (y) if such Debt is
not secured and not Debt of a Loan Party, then such Debt shall comply with the
final paragraph of this Section 5.02(b);

(H) Debt consisting of guaranties of other Debt permitted under this
Section 5.02(b);

(I) [Reserved];

(J) [Reserved];

(K) [Reserved];

(L) [Reserved];

(M) Debt in respect of performance, surety or appeal bonds (in each case not in
respect of borrowed money) provided in the ordinary course of business of the
Borrower and its Restricted Subsidiaries;

 

Kansas City Southern Credit Agreement

 

71



--------------------------------------------------------------------------------

(N) Debt incurred under Hedge Agreements; and

(O) Debt in respect of industrial revenue bonds or other similar governmental or
municipal bonds; provided that before and after giving effect to the incurrence
of such Debt, the Loan Parties are otherwise in compliance on a Pro Forma Basis
with the financial covenants set forth in Section 5.04.

(ii) Subject to the final paragraph of this Section 5.02(b), Debt owed by any
Restricted Subsidiary of the Borrower to Meridian Speedway which Debt shall not
exceed an aggregate amount equal to $100,000,000 and be subordinated in right of
payment to the Obligations of such Person under the Loan Documents pursuant to
provisions at least as favorable to the Lenders as those set forth in the
Affiliate Subordination Agreement (or otherwise, on terms reasonably
satisfactory to the Administrative Agent).

For purposes of determining compliance with this Section 5.02(b), (x) an item of
Debt need not be incurred solely by reference to one category of Debt described
in clause (i) (including sub-clauses (A), (C), (F), (G), (H), (M), (N) or
(O) thereof) or (ii) above or the paragraph immediately below (including
sub-clauses (1) through (5) thereof) but may be incurred under any combination
of such categories (including in part under one such category and in part under
any other such category) and (y) in the event that an item of Debt (or any
portion thereof) at any time, whether at the time of incurrence or upon the
application of all or a portion of the proceeds thereof or subsequently, meets
the criteria of more than one of the categories of Debt described above in
clause (i) (including sub-clauses (A), (C), (F), (G), (H), (M), (N) or
(O) thereof) or (ii) above or the paragraph immediately below (including
sub-clauses (1) through (5) thereof), the Borrower, in its sole discretion, may
classify or subsequently reclassify (or later divide, classify or reclassify)
such item of Debt (or any portion thereof) in any one or more of the types of
Debt described in clause (i) (including sub-clauses (A), (C), (F), (G), (H),
(M), (N) or (O) thereof) or (ii) above or the paragraph immediately below
(including sub-clauses (1) through (5) thereof) in any manner that complies with
this covenant; provided that all Debt outstanding under the Loan Documents shall
at all times be deemed to be outstanding in reliance only on the exception in
clause (i)(A) above.

Notwithstanding anything to the contrary set forth in this Section 5.02(b), the
Borrower shall not permit any Subsidiary that is not a Loan Party to incur any
indebtedness for money borrowed or indebtedness evidenced by a bond, note,
debenture or other evidence of indebtedness (collectively, “Indebtedness”)
pursuant to this Section 5.02(b), except (1) Indebtedness incurred in connection
with transactions similar to that described in Note 9 of the Borrower’s 2014
Annual Report on Form 10-K under the heading “Short-Term Borrowing” with a final
maturity of not more than 365 days, (2) intercompany Indebtedness owed to the
Borrower or any of its Subsidiaries, (3) Indebtedness of any joint venture to
which the Borrower or any of its Subsidiaries is a party, (4) any KCSM Notes and
any Indebtedness of any Subsidiary of the Borrower that is not a Loan Party and
that is secured by any Lien and as set forth on Schedule 5.02 hereto, in each
case, outstanding on the Effective Date and (5) Indebtedness not otherwise
permitted by this proviso in an aggregate principal amount, at any one time
outstanding, not to exceed $150,000,000 less the aggregate principal amount of
any KCSM Notes outstanding at the time of such incurrence (but not less than
$0); provided that the limitations set forth in this paragraph shall not apply
to Meridian Speedway, LLC.

 

Kansas City Southern Credit Agreement

 

72



--------------------------------------------------------------------------------

(c) [Reserved].

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into the Borrower, or permit any of its Restricted Subsidiaries to do
so, except that:

(i) any Restricted Subsidiary of the Borrower may merge into or consolidate with
the Borrower or any other Restricted Subsidiary of the Borrower, provided that,
in the case of any such merger or consolidation to which the Borrower is a
party, the Person formed by such merger or consolidation shall be the Borrower,
provided further that, in the case of any such merger or consolidation to which
a Guarantor is a party, the Person formed by such merger or consolidation shall
be a Guarantor;

(ii) in connection with any acquisition not prohibited hereunder, any Restricted
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
the Person surviving such merger shall be a Loan Party or the Borrower shall
comply with the Section 5.01(h) with respect to such surviving Person; and

(iii) in connection with any sale or other disposition permitted under
Section 5.02(e) (other than clause (ii) thereof), any Restricted Subsidiary of
the Borrower may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it;

provided, however, that in each case, immediately before and after giving effect
thereto, no Default shall have occurred and be continuing.

(e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Restricted Subsidiaries to sell, lease, transfer or otherwise
dispose of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets, except:

(i) sales or leases of inventory in all of its forms (including, without
limitation, (A) all raw materials, work in process, finished goods and materials
used or consumed in the manufacture, production, preparation or shipping
thereof, (B) goods in which such Loan Party has an interest in mass or a joint
or other interest or right of any kind (including, without limitation, goods in
which the Borrower or such Restricted Subsidiary (as applicable) has an interest
or right as consignee) and (C) goods that are returned to or repossessed or
stopped in transit by the Borrower or such Restricted Subsidiary (as
applicable)), and all accessions thereto and products thereof and documents
therefor, and all software related thereto, including, without limitation,
software that is embedded in and is part of the inventory), used or surplus
equipment, non-operating assets and non-income producing assets, and leases of
any other assets, in each case in the ordinary course of its business, and the
granting of any option or other right to purchase, lease, license or otherwise
acquire inventory in the ordinary course of its business;

(ii) in a transaction authorized by Section 5.02(d);

(iii) sales, leases, transfers or other dispositions of assets among any of the
Borrower and its Restricted Subsidiaries;

 

Kansas City Southern Credit Agreement

 

73



--------------------------------------------------------------------------------

(iv) sales, leases, transfers or other dispositions of assets subject to
compliance on a Pro Forma Basis with Sections 5.04(a) and (b);

(v) sales, transfers and other dispositions of accounts receivable pursuant to
one or more Securitization Transactions;

(vi) dispositions of cash and Cash Equivalents in the ordinary course of
business, and

(vii) an exchange of locomotives or other rolling stock of substantially the
same condition and value among the Loan Parties and any other Subsidiaries of
the Borrower.

(f) [Reserved].

(g) Restricted Payments. Unless the Borrower is in compliance on a Pro Forma
Basis with Sections 5.04(a) and (b), declare or pay any dividends, purchase,
redeem, retire, defease or otherwise acquire for value any of its Equity
Interests now or hereafter outstanding, return any capital to its stockholders,
partners or members (or the equivalent Persons thereof) as such, make any
distribution of assets, Equity Interests, obligations or securities to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or permit any of its Restricted Subsidiaries to do any of the foregoing, or
permit any of its Restricted Subsidiaries to purchase, redeem, retire, defease
or otherwise acquire for value any Equity Interests in the Borrower (each, a
“Restricted Payment”), except that:

(i) The Borrower may (A) declare and pay dividends and distributions payable
only in common stock of the Borrower, (B) make payments restricted by this
Section pursuant to and in accordance with stock option plans or other benefit
plans for management or employees of the Borrower and its Subsidiaries, and
(C) purchase, redeem, retire, defease or otherwise acquire for value any of its
Equity Interests made by exchange for, or out of the proceeds of the
substantially contemporaneous sale of, Equity Interests, and (D) so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom, pay cash dividends with respect to
shares of its Preferred Interests in respect of which cash dividends are payable
or which require redemptions or repurchases in cash,

(ii) any Restricted Subsidiary of the Borrower may (A) declare and pay dividends
ratably with respect to its capital stock or other Equity Interests and
(B) declare and pay dividends in cash or property to any other Loan Party of
which it is a Subsidiary,

(iii) payments or distributions to dissenting stockholders pursuant to
applicable law or in connection with the settlement or other satisfaction of
legal claims made pursuant to or in connection with a consolidation, merger or
transfer of assets permitted by the terms of this Agreement,

(iv) cash payments in lieu of the issuance of fractional shares, and

(v) the Borrower may pay any dividend within 60 days after the declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Agreement.

 

Kansas City Southern Credit Agreement

 

74



--------------------------------------------------------------------------------

(h) [Reserved].

(i) Nature of Business. The Borrower will not alter the character of its
business from that conducted as of the Effective Date and reasonable extensions
thereof and businesses and activities ancillary or complimentary thereto.

(j) [Reserved].

(k) [Reserved].

(l) Payment Restrictions Affecting Restricted Subsidiaries. Enter into or suffer
to exist, or permit any of its Restricted Subsidiaries to enter into or suffer
to exist, any agreement or arrangement limiting the ability of any of its
Restricted Subsidiaries to declare or pay dividends or other distributions in
respect of its Equity Interests or repay or prepay any Debt owed to, make loans
or advances to, or otherwise transfer assets to or invest in, the Borrower or
any Restricted Subsidiary of the Borrower, except (i) the Loan Documents;
(ii) any agreement or instrument evidencing Surviving Debt; (iii) any agreement
or instrument in effect at the time such Subsidiary becomes a Restricted
Subsidiary of the Borrower, so long as such agreement or instrument was not
entered into solely in contemplation of such Person becoming a Restricted
Subsidiary of the Borrower; (iv) the agreements entered into in connection with
the formation, ownership and governance of Meridian Speedway, as well as any
restrictions applicable to any other joint venture that is a Subsidiary existing
at the time of the acquisition thereof, provided that the restrictions
applicable to such joint venture are not made more burdensome, from the
perspective of the Borrower and its Restricted Subsidiaries, than those as in
effect immediately before giving effect to the consummation of the respective
investment; (v) an agreement effecting a refinancing, replacement or
substitution of Debt issued, assumed or incurred pursuant to an agreement or
instrument referred to in clause (ii) above; provided, that the provisions
relating to such encumbrance or restriction contained in any such refinancing,
replacement or substitution agreement are no less favorable to the Borrower or
the Lenders in any material respect than the provisions relating to such
encumbrance or restriction contained in the agreements or instruments referred
to in such clause (ii); (vi) customary provisions restricting subletting or
assignment of any lease governing any leasehold interest of the Borrower or any
of its Restricted Subsidiaries; (vii) customary provisions restricting
assignment of any licensing agreement (in which the Borrower or any of its
Restricted Subsidiaries is the licensee) or other contract entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business; (viii) restrictions on the transfer of any asset pending the closing
of the sale of such asset; (ix) restrictions on the transfer of any asset
subject to purchase money Liens or Liens arising in connection with Capitalized
Lease Obligations; (x) negative pledges and restrictions on Liens in favor of
any holder of Debt for Borrowed Money permitted under Section 5.02(b); or
(xi) encumbrances or restrictions on cash or other deposits or net worth imposed
by customers under agreements entered into in the ordinary course of business.

(m) Transactions with Affiliates. The Borrower will not, nor will its permit any
of its Restricted Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions on terms and conditions not less favorable
to the Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (ii) transactions between or
among (A) the Borrower and Restricted Subsidiaries that are Loan Parties not
involving any other Affiliate and (B) Restricted Subsidiaries that are not Loan
Parties not involving any other Affiliate, (iii) loans or advances to employees,
officers or directors in the ordinary course of business of the Borrower or any
of its

 

Kansas City Southern Credit Agreement

 

75



--------------------------------------------------------------------------------

Restricted Subsidiaries, (iv) to the extent not prohibited by this Agreement,
the issuance or sale of Equity Interests (other than Disqualified Equity
Interests) to Affiliates, or the receipt of capital contributions from holders
of their Equity Interests, (v) payment in the ordinary course of business of
compensation and fees to, and the provision of indemnities on behalf of,
officers or directors of the Borrower or any Restricted Subsidiary and (vi) Debt
permitted under Section 5.02(b), Restricted Payments permitted under
Section 5.02(g) (to the extent applicable) and sales, leases, transfers or other
disposition of assets permitted under Section 5.02(e); provided, however, that
notwithstanding anything in the foregoing to the contrary, the Borrower may, and
may permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any other Loan
Party or Subsidiary.

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding (other than Letters of Credit that have
been Cash Collateralized) or any Lender Party shall have any Commitment
hereunder, the Borrower will furnish to the Agents and the Lender Parties:

(a) Default Notice, Etc. As soon as possible and in any event within five
Business Days after any officer of the Borrower obtains knowledge of the
occurrence of each Default, a statement of the chief financial officer or other
senior financial or accounting officer of the Borrower setting forth details of
such Default and the action that the Borrower has taken and proposes to take
with respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of audited financial statements for
such year for the Borrower and its Subsidiaries, including therein a
Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such Fiscal Year and a Consolidated statement of income and a
Consolidated statement of cash flows of the Borrower and its Consolidated
Subsidiaries for such Fiscal Year, in each case accompanied by (A) an opinion
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit (other than as may be
required as a result of the impending maturity of any Debt under this
Agreement)) of KPMG LLP or other independent public accountants of recognized
national standing, and (B) a certificate of the chief financial officer or other
senior financial or senior accounting officer of the Borrower stating that, to
such officer’s knowledge after due inquiry, no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower has taken and proposes to
take with respect thereto, together with a schedule in form reasonably
satisfactory to the Administrative Agent of the computations used by the
Borrower in determining, as of the end of such Fiscal Year, compliance with the
covenants contained in Section 5.04.

(c) Quarterly Financials. As soon as available and in any event within 50 days
after the end of each of the first three quarters of each Fiscal Year,
a Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
as of the end of such quarter and a Consolidated statement of income and a
Consolidated statement of cash flows of the Borrower and its Consolidated
Subsidiaries for the period commencing at the end of the previous fiscal quarter
and ending with the end of such fiscal quarter and a Consolidated statement of
income and a Consolidated statement of cash flows of the Borrower and its
Consolidated Subsidiaries for the period commencing at the end of the previous
Fiscal Year and ending with the end of such quarter, setting forth in each case
in comparative form the corresponding figures for the corresponding date or
period of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments and the absence of footnotes) by
the chief

 

Kansas City Southern Credit Agreement

 

76



--------------------------------------------------------------------------------

financial officer or other senior financial or senior accounting officer of the
Borrower as having been prepared in accordance with GAAP, together with (A) a
certificate of said officer stating that, to such officer’s knowledge after due
inquiry, no Default has occurred and is continuing or, if a Default has occurred
and is continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto and (B) a schedule
in form reasonably satisfactory to the Administrative Agent of the computations
used by the Borrower in determining compliance with the covenants contained in
Section 5.04.

(d) Annual Forecasts. As soon as available and in any event no later than 90
days after the end of each Fiscal Year, forecasts prepared by management of the
Borrower and its Restricted Subsidiaries, in form reasonably satisfactory to the
Administrative Agent, of balance sheets, income statements and cash flow
statements on a quarterly basis for the Fiscal Year following such Fiscal Year.

(e) ERISA. Promptly after any officer of the Borrower obtains knowledge thereof,
written notice of the occurrence of any ERISA Event that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

(f) Environmental Conditions. Promptly after any officer of the Borrower obtains
knowledge thereof, notice of any Environmental Action asserted in writing
against any Loan Party or any of its Restricted Subsidiaries or of any
noncompliance by any Loan Party or any of its Restricted Subsidiaries with any
Environmental Law or Environmental Permit that could reasonably be expected to
have a Material Adverse Effect.

(g) Material Litigation and Proceedings. Promptly after any officer of the
Borrower obtains knowledge thereof, written notice of any litigation or
governmental proceeding (including without limitation pursuant to any applicable
Environmental Laws) pending against the Borrower or any of the Restricted
Subsidiaries that could reasonably be expected to be determined adversely and,
if so determined, to result in a Material Adverse Effect.

(h) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Restricted Subsidiaries as the Administrative
Agent, or any Lender Party through the Administrative Agent, may from time to
time reasonably request.

Notwithstanding the foregoing, the obligations in paragraphs (b) and (c) of this
Section 5.03 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower filed with the SEC, provided that
such materials are accompanied by the documentation specified in clauses (A) and
(B) of paragraphs (b) and (c), respectively.

Documents required to be delivered pursuant to Section 5.03(b) or (c) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed in Section 9.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: the Borrower shall deliver paper copies of such documents
to the Administrative Agent or any Lender upon its written request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. The
Administrative

 

Kansas City Southern Credit Agreement

 

77



--------------------------------------------------------------------------------

Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers may, but shall not be obligated to, make available to the Lenders
and the Issuing Banks materials and/or information provided by or on behalf of
the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers, the Issuing Banks and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute information, they shall be treated as set forth in
Section 9.10); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

SECTION 5.04. Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding (other than Letters of Credit that have
been Cash Collateralized) or any Lender Party shall have any Commitment
hereunder, the Borrower and its Consolidated Subsidiaries will:

(a) Leverage Ratio. Maintain at the end of each fiscal quarter of the Borrower a
Leverage Ratio of not more than 3.75:1.00, and

(b) Interest Coverage Ratio. Maintain at the end of each fiscal quarter of the
Borrower an Interest Coverage Ratio of not less than 3.00:1.00.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) the Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (ii) within five
Business Days after the same shall become due and payable; or

 

Kansas City Southern Credit Agreement

 

78



--------------------------------------------------------------------------------

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
inaccurate in any material respect when made; or

(c) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.14, 5.01(d) (solely with respect to the
existence of the Borrower), 5.02, 5.03(a) or 5.04; or

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Borrower by the Administrative Agent; or

(e) any Loan Party or any of its Restricted Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Material Debt of such Loan Party or such Restricted Subsidiary (as the case
may be) that is outstanding (but excluding Debt outstanding hereunder), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt or
otherwise to cause, or to permit the holder thereof to cause, such Debt to
mature; or any such Debt shall be declared to be due and payable or required to
be prepaid or redeemed (other than by a regularly scheduled required prepayment
or redemption), purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Debt shall be required to be made, in each case prior to the
stated maturity thereof; or

(f) any Loan Party or any of its Restricted Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of its Restricted Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Restricted Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this subsection (f); or

(g) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $75,000,000 shall be rendered against any Loan
Party or any of its Restricted Subsidiaries and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

Kansas City Southern Credit Agreement

 

79



--------------------------------------------------------------------------------

(h) [Reserved]; or

(i) any material provision of any Loan Document after delivery thereof pursuant
to Section 3.01 or 5.01(h) shall for any reason cease to be valid and binding on
or enforceable against any Loan Party party to it, or any such Loan Party shall
so state in writing; or

(j) [Reserved]; or

(k) a Change of Control shall occur; or

(l) any ERISA Event shall have occurred which could reasonably be expected to
have a Material Adverse Effect; or

(m) any Governmental Authority shall, by means of a final and non-appealable
resolution, take any action that would prevent KCSM from carrying on, or would
have a material adverse effect on, the rights conferred on KCSM under, or the
material terms of, the Concession Title (excluding, for the avoidance of doubt,
any such final and non-appealable resolution related to the provision of
trackage rights with respect to the Concession Title); or

(n) [Reserved]; or

(o) there shall be a revocation, termination, abrogation, appropriation
(rescate) or repudiation by any Person of the Concession Title, or abandonment
(renuncia) of the Concession Title by KCSM;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Revolving Credit Lender pursuant to Section 2.03(d)) and of an Issuing Bank
to issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, (A) by notice to the Borrower, declare the Notes, all interest
thereon and all other amounts payable under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the Notes, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower, (B) by notice to each party
required under the terms of any agreement in support of which a Letter of Credit
is issued, request that all Obligations under such agreement be declared to be
due and payable; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the U.S.
Bankruptcy Code, (x) the Commitments of each Lender Party and the obligation of
each Lender Party to make Advances (other than Letter of Credit Advances by an
Issuing Bank or a Revolving Credit Lender pursuant to Section 2.03(d)) and of an
Issuing Bank to issue Letters of Credit shall automatically be terminated and
(y) the Notes, all such interest and all such amounts shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by the Borrower.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Administrative Agent on behalf of the Lender Parties in same day funds at
the Administrative Agent’s Office, for deposit in the L/C Collateral Account, an
amount equal to the aggregate Available

 

Kansas City Southern Credit Agreement

 

80



--------------------------------------------------------------------------------

Amount of all Letters of Credit then outstanding; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the U.S. Bankruptcy Code, the Borrower will pay to the
Administrative Agent on behalf of the Lender Parties in same day funds at the
Administrative Agent’s Office, for deposit in the L/C Collateral Account, an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding, without presentment, demand, protest or any notice of any kind, all
of which are hereby expressly waived by the Borrower. If at any time the
Administrative Agent or the Administrative Agent determines that any funds held
in the L/C Collateral Account are subject to any prior or pari passu right or
claim of any Person other than the Agents and the Lender Parties or that the
total amount of such funds is less than the aggregate Available Amount of all
Letters of Credit, the Borrower will, forthwith upon demand by the
Administrative Agent or the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the L/C Collateral
Account, an amount equal to the excess of (a) such aggregate Available Amount
over (b) the total amount of funds, if any, then held in the L/C Collateral
Account that the Administrative Agent or the Administrative Agent, as the case
may be, determines in good faith to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
in the L/C Collateral Account, such funds shall be applied to reimburse the
Issuing Banks or Revolving Credit Lenders, as applicable, to the extent
permitted by applicable law.

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.01. Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except as
expressly provided in Section 7.06, neither the Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

SECTION 7.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 7.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

Kansas City Southern Credit Agreement

 

81



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any
Bankruptcy Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Bankruptcy Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.01 and 6.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or an Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 7.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or an Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or an Issuing Bank prior to the making of such Advance or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

Kansas City Southern Credit Agreement

 

82



--------------------------------------------------------------------------------

SECTION 7.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory provisions of this Article
shall apply to any such sub agent and to the Affiliates of the Administrative
Agent and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

SECTION 7.06. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Banks and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each Issuing Bank directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in
Section 2.12 and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged

 

Kansas City Southern Credit Agreement

 

83



--------------------------------------------------------------------------------

therefrom as provided above in this Section). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Indemnified Parties in respect of any actions taken or omitted to be taken by
any of them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Bank, so long as,
effective upon such resignation, at least one Issuing Bank remains in such
capacity and/or a successor Issuing Bank is appointed in accordance with this
clause (d) and the aggregate Letter of Credit Facility is not less than that in
effect immediately prior to the effectiveness of such resignation. If Bank of
America resigns as an Issuing Bank, it shall retain all the rights, powers,
privileges and duties of an Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as an Issuing
Bank and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Advances or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(d). Upon the appointment by the
Borrower of a successor an Issuing Bank hereunder (which successor shall in all
cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Bank (b) the retiring Issuing Bank shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

SECTION 7.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Affiliates and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Affiliates and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

SECTION 7.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arrangers or Co-Syndication Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.

SECTION 7.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Bankruptcy Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Sections 2.08 and 9.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

Kansas City Southern Credit Agreement

 

84



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 9.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations under the Loan Documents or the rights of any Lender
or any Issuing Bank to authorize the Administrative Agent to vote in respect of
the claim of any Lender or any Issuing Bank in any such proceeding.

ARTICLE VIII

GUARANTY

SECTION 8.01. Guaranty; Limitation of Liability. (a) Each Guarantor, jointly and
severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all
(i) Obligations of each other Loan Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations) and (ii) obligations of each other Loan Party to pay the
principal amount of all reimbursement obligations and unpaid drawings with
respect to any letters of credit issued for the account of any such Loan Party
by any Lender Party or any Affiliate thereof, in each case, whether direct or
indirect, absolute or contingent, and whether for principal, interest
(including, without limitation, Post Petition Interest), premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations and obligations being the “Guaranteed Obligations”), and agrees to
pay (in accordance with Section 9.04(a), and subject to the limitations set
forth therein) any and all expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent or any other Lender
Party in enforcing any rights under this Guaranty or; provided that,
notwithstanding anything to the contrary herein or in any other Loan Document,
in no circumstances shall Excluded Swap Obligations constitute Guaranteed
Obligations. Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to any Lender Party under
or in respect of the Loan Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.

 

Kansas City Southern Credit Agreement

 

85



--------------------------------------------------------------------------------

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Lender Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Obligations of each Guarantor hereunder. To
effectuate the foregoing intention, the Administrative Agent, the other Lender
Parties and the Guarantors hereby irrevocably agree that the Obligations of each
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Lender Parties
under or in respect of the Loan Documents.

SECTION 8.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Lender
Party with respect thereto. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;

(d) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(e) any failure of any Lender Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Lender Party (each Guarantor waiving any duty on the
part of the Lender Parties to disclose such information);

 

Kansas City Southern Credit Agreement

 

86



--------------------------------------------------------------------------------

(f) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

(g) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
Party that might otherwise constitute a defense available to, or a discharge of,
any Loan Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

SECTION 8.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Lender Party protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against any Loan Party or any
other Person.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Lender Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.

(d) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Lender Party to disclose to such Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Lender Party.

(e) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 8.02 and this Section 8.03
are knowingly made in contemplation of such benefits.

SECTION 8.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Lender Party against the Borrower, any
other Loan Party or any other insider guarantor, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower,
any other Loan Party or any other insider guarantor,

 

Kansas City Southern Credit Agreement

 

87



--------------------------------------------------------------------------------

directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations and all other amounts payable under
this Guaranty shall have been paid in full in cash (other than contingent
Obligations in respect of indemnities for which a claim has not been made), and
all Letters of Credit shall have expired or been terminated or Cash
Collateralized and the Commitments shall have expired or been terminated. If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence, such amount shall be received and held in trust for the benefit of the
Lender Parties, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Loan Documents, or other amounts payable under this Guaranty
thereafter arising. If (i) any Guarantor shall make payment to any Lender Party
of all or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty (other than
contingent Obligations in respect of indemnities for which a claim has not been
made) shall have been paid in full in cash, (iii) the Termination Date shall
have occurred and (iv) all Letters of Credit shall have expired or been
terminated or Cash Collateralized, the Lender Parties will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment made by such Guarantor
pursuant to this Guaranty.

SECTION 8.05. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit F hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(b) each reference herein to “ this Guaranty”, “hereunder”, “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty”, “thereunder”, “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.

SECTION 8.06. [Reserved].

SECTION 8.07. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty (other than contingent Obligations in
respect of indemnities for which a claim has not been made), (ii) the
Termination Date and (iii) the latest date of expiration or termination of all
Letters of Credit that have not been Cash Collateralized, (b) be binding upon
the Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Lender Parties and their successors, transferees and assigns.
Without limiting the generality of clause (c) of the immediately preceding
sentence, any Lender Party may assign or otherwise transfer all or any portion
of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Commitments, the Advances owing to it and
the Note or Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender Party herein or otherwise, in each case as and to the extent provided in
Section 9.07. No Guarantor shall have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Lender Parties.

 

Kansas City Southern Credit Agreement

 

88



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or the Notes or any other Loan Document, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders and the Borrower
or the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that (a) no amendment, waiver or consent shall, unless in writing and
signed by all of the Lender Parties (other than any Lender Party that is, at
such time, a Defaulting Lender), do any of the following at any time:
(i) release the Guarantors from Guaranty representing all or substantially all
of the value of the Guaranty, in any transaction or series of related
transactions or (ii) reduce the percentage specified in the definition of the
term “Required Lenders” or amend, modify or waive any provision of this
Section 9.01 that has the effect of altering the number of Lenders required to
approve any amendment, modification or waiver and (b) no amendment, waiver or
consent shall, unless in writing and signed by the Required Lenders and each
Lender (other than any Lender that is, at such time, a Defaulting Lender) that
has a Commitment under, or is owed any amounts under or in respect of, the
Revolving Credit Facility if such Lender is directly and adversely affected by
such amendment, waiver or consent: (i) increase or extend the Commitments of
such Lender; (ii) reduce the principal of, stated rate of interest on or fee
related to the Notes held by such Lender or any fees or other amounts stated to
be payable hereunder to such Lender; (iii) postpone any date scheduled for any
payment of principal of, or interest on, the Notes pursuant to Section 2.04 or
2.07 or any date fixed for any payment of fees hereunder or any Guaranteed
Obligations payable under any Guaranty (except extensions expressly permitted in
Section 2.20) or (iv) amend, modify or waive the pro rata sharing provisions of
Sections 2.11 and 2.13; provided further that no amendment, waiver or consent
shall, unless in writing and signed by the Issuing Banks, in addition to the
Lenders required above to take such action, affect the rights or obligations of
the Issuing Banks, under this Agreement; provided further that no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above to take such action, affect the
rights or duties of the Administrative Agent under this Agreement or the other
Loan Documents; provided further that any provision of this Agreement or any
other Loan Document may be amended by an agreement in writing entered into by
the Borrower and the Administrative Agent to cure any ambiguity, omission,
defect or inconsistency so long as, in each case, the Lenders shall have
received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.

(b) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to give effect to the terms of Sections 2.18, 2.19 or
2.20 and (b) to include appropriately the Lenders holding any Incremental
Revolving Credit Commitments, Credit Agreement Refinancing Debt or Extended
Revolving Credit Advances in any determination of the Required Lenders.

SECTION 9.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy, facsimile, or
e-mail communication) and mailed, telegraphed, telecopied, telexed, faxed or
delivered, if to the Borrower, at its address at P.O. Box 219335, Kansas City,
Missouri 64121-9335, Attention: Treasurer (Facsimile No. (816) 983-1198), with a
copy to the Chief Financial Officer (Facsimile No. (816) 983-1297), and, those
notices and other communications which are permitted under Section 5.03 to be
provided for on the Borrower’s website on the Internet, shall be posted at the
website address: http://www.kcsouthern.com/en-us; if to any Lender

 

Kansas City Southern Credit Agreement

 

89



--------------------------------------------------------------------------------

Party, at its Domestic Lending Office specified opposite its name on Schedule I
hereto; if to any other Lender Party, at its Domestic Lending Office specified
in the Assignment and Acceptance pursuant to which it became a Lender Party; if
to the Administrative Agent, at its address at 901 Main Street Dallas, Texas,
75202-3714, Attention: Betty Coleman (Telephone No. (972) 338-3763, Facsimile
No. (214) 290-9419 and Email Address: betty.coleman@baml.com), with copy to
Agency Management, 222 Broadway, 14th Floor, Mail Code: NY3-222-14-03, New York,
New York 10038, Attention: Steven Gazzillo (Telephone No. (646) 556-0328,
Facsimile No. (212) 901-7842 and Email Address: steven.gazzillo@baml.com); or,
as to any party, at such other address as shall be designated by such party in a
written notice to the other parties. All such notices and other communications
shall, when mailed, telegraphed, telecopied, telexed, faxed or E-mailed, be
effective when deposited in the mails, delivered to the telegraph company,
transmitted by telecopier or facsimile or confirmed by telex answerback,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II, III or VII shall not be effective until received by such
Agent, and that notices and communications not given during normal business
hours for the recipient shall be deemed to have been given at the opening of
business on the next Business Day for the recipient. Delivery by facsimile or
other form of electronic communication of an executed counterpart of a signature
page to any amendment or waiver of any provision of this Agreement or the Notes
or of any Exhibits hereto to be executed and delivered hereunder shall be
effective as delivery of an original executed counterpart thereof.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender Party or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note or any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

SECTION 9.04. Costs and Expenses. (a) The Borrower agrees to pay within 10
Business Days after receipt of a written request together with backup
documentation supporting such reimbursement request (i) all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of, or any
consent or waiver under, the Loan Documents (including, without limitation,
(A) all reasonable due diligence, syndication, transportation, computer,
duplication, audit, insurance, consultant and search fees and expenses and
(B) the reasonable fees and expenses of one counsel (and (x) if reasonably
necessary, a single local counsel in each relevant jurisdiction and a special or
regulatory counsel in each specialty and (y) in the case of an actual or
perceived conflict of interest, one additional counsel and if reasonably
necessary, one additional local counsel in each relevant jurisdiction and one
additional special or regulatory counsel in each specialty; provided that this
clause (y) shall not apply to costs and expenses in connection with the
preparation, execution and delivery of the Loan Documents) for the Agents as a
whole with respect thereto, with respect to advising the Administrative Agent as
to its rights and responsibilities, or the protection or preservation of rights
or interests, under the Loan Documents, with respect to negotiations with any
Loan Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto) and (ii) all
costs and expenses of the Administrative Agent and each Lender Party in
connection with the enforcement of the Loan Documents, whether in any action,
suit or litigation, or any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally (including, without limitation, the
reasonable fees and expenses of one counsel (and (x) if reasonably necessary, a
single local counsel in each relevant jurisdiction and a special or regulatory
counsel in each specialty and (y) in the case of an actual or perceived conflict
of interest, one additional counsel and if reasonably necessary, one additional
local counsel in each relevant jurisdiction and one additional special or
regulatory counsel in each specialty) for the Administrative Agent and each
Lender Party taken as a whole with respect thereto).

 

Kansas City Southern Credit Agreement

 

90



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify, defend and save and hold harmless the
Administrative Agent, the Lead Arrangers, each Lender Party and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay within
10 Business Days after receipt of a written request together with backup
documentation supporting such reimbursement request, any and all claims,
damages, losses, liabilities and expenses (including, but not limited to,
reasonable attorneys’ fees of one counsel for the Indemnified Parties and, if
reasonably necessary, a single local counsel to the Indemnified Parties in each
relevant jurisdiction and a special or regulatory counsel in each specialty
(and, in the case of an actual or perceived conflict of interest, one additional
counsel and, if reasonably necessary, one additional local counsel and one
additional special or regulatory counsel for each Indemnified Party affected by
such conflict)) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(i) the Facilities, the actual or proposed use of the proceeds of the Advances
or the Letters of Credit, the Loan Documents or any of the transactions
contemplated thereby or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense (x) is found by a court of competent jurisdiction in a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnified Party (or any Related Indemnified Party of such
Indemnified Party) or a material breach by such Indemnified Party (or any
Related Indemnified Party of such Indemnified Party) of its obligations under
the Loan Documents or (y) has resulted from any dispute solely among Indemnified
Parties or their Related Indemnified Parties other than claims against any
Indemnified Party in its capacity or in fulfilling its role as an Administrative
Agent or Lead Arranger or any similar role under any Facility and other than
claims arising out of any act or omission on the part of the Administrative
Agent, a Lead Arranger, a Lender or any of their Affiliates. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the Transaction is consummated. The Borrower also agrees not to
assert any claim against the Administrative Agent, any Lender Party or any of
their Affiliates, or any of their respective officers, directors, employees,
agents and advisors, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Facilities, the actual or proposed use of the proceeds of the Advances or the
Letters of Credit, the Loan Documents or any of the transactions contemplated by
the Loan Documents.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, acceleration of the maturity of
the Notes pursuant to Section 6.01 or for any other reason, or if the Borrower
fails to make any payment or prepayment of an Advance for which a notice of
prepayment has been given or that is otherwise required to be made, whether
pursuant to Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall, upon
demand by such Lender Party setting forth in reasonable detail the basis for
such demand (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender Party any amounts required
to compensate such Lender Party for any additional losses, costs or expenses
that it may reasonably incur as a result of such payment or Conversion or such
failure to pay or prepay, as the case may be, including, without limitation, any
loss, cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender Party to fund or maintain such
Advance.

 

Kansas City Southern Credit Agreement

 

91



--------------------------------------------------------------------------------

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.10 and 2.12 and this Section 9.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Agent,
such Lender Party or such Affiliate to or for the credit or the account of the
Borrower against any and all of the Obligations of the Borrower then due under
the Loan Documents. The Administrative Agent and each Lender Party agrees
promptly to notify the Borrower after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and each Lender Party and their respective Affiliates under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Agent, such Lender Party and their respective
Affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent shall have
been notified by each Lender Party (or otherwise received evidence satisfactory
to the Administrative Agent) that such Lender Party has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Lender Party and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the Lender
Parties.

SECTION 9.07. Assignments and Participations. (a) Each Lender may assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment or Commitments, the Advances owing to it and the Note or Notes held
by it); provided, however, that (i) each such assignment shall be of a uniform,
and not a varying, percentage of all rights and obligations under and in respect
of any or all Facilities, (ii) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender, an Affiliate of any
Lender or an Approved Fund of any Lender or an assignment of all of a Lender’s
rights and obligations under this Agreement, the aggregate amount of the
Commitments being assigned to such Eligible Assignee pursuant to such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $10,000,000 (or such lesser amount as
shall be approved by the Administrative Agent and, so long as no Event of
Default under Section 6.01(a) or (f) shall have occurred and be continuing at
the time of effectiveness of such assignment, the Borrower) under each Facility
for which a Commitment is being assigned, (iii) each such assignment shall be to
an Eligible Assignee and (iv) the parties to each such assignment shall execute
and deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Note or Notes subject
to such assignment and a processing and recordation fee of $3,500 (unless waived
by the Administration Agent in its sole discretion); provided that, only one
such fee shall be payable in respect of simultaneous assignments by any Lender
to its Affiliates.

 

Kansas City Southern Credit Agreement

 

92



--------------------------------------------------------------------------------

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or an Issuing Bank, as
the case may be, hereunder and (ii) the Lender or an Issuing Bank assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(other than its rights under Sections 2.10, 2.12 and 9.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or an Issuing Bank’s rights and obligations under this Agreement, such
Lender or such Issuing Bank shall cease to be a party hereto).

(c) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the latest financial statements delivered
pursuant to Section 3.01 or 5.03 (as applicable) and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative, such assigning
Lender Party or any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Loan Documents as
are delegated to such Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender or an Issuing Bank, as the case may be.

(d) The Administrative Agent, acting for this purpose (but only for this
purpose) as a non-fiduciary agent of the Borrower, shall maintain at its address
referred to in Section 9.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lender Parties and the Commitment under each Facility of, and
principal amount of and stated interest on the Advances owing under each
Facility to, each Lender Party from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agents and the Lender Parties shall treat
each Person whose name is recorded in the Register as a Lender Party hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or the Administrative Agent or any Lender Party at
any reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in

 

Kansas City Southern Credit Agreement

 

93



--------------------------------------------------------------------------------

substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower and each other Agent. In the
case of any assignment by a Lender, promptly after its receipt of a notice in
accordance with Section 2.16(a), the Borrower, at its own expense, shall execute
and deliver to the Administrative Agent in exchange for the surrendered Note or
Notes a new Note to the order of such Eligible Assignee in an amount equal to
the Commitment assumed by it under each Facility pursuant to such Assignment and
Acceptance and, if any assigning Lender has retained a Commitment hereunder
under such Facility and delivered a separate notice to the Borrower in
accordance with Section 2.16(a), a new Note to the order of such assigning
Lender in an amount equal to the Commitment retained by it hereunder. Such new
Note or Notes shall be in an aggregate principal amount equal to the aggregate
principal amount of such surrendered Note or Notes, shall be dated the effective
date of such Assignment and Acceptance and shall otherwise be in substantially
the form of Exhibit A hereto, as the case may be.

(f) Each Issuing Bank may, with the prior written consent of both the Borrower
and the Administrative Agent, assign to an Eligible Assignee all of its rights
and obligations under the undrawn portion of its Letter of Credit Commitment at
any time; provided, however, that each such assignment shall be to an Eligible
Assignee and the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 (unless waived by the Administrative Agent in its sole discretion);
provided that, only one such fee shall be payable in respect of simultaneous
assignments by any Lender to its Affiliates.

(g) Each Lender Party may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it and the Note or Notes (if
any) held by it); provided, however, that (i) such Lender Party’s obligations
under this Agreement (including, without limitation, its Commitments) shall
remain unchanged, (ii) such Lender Party shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
Party shall remain the holder of any such Note for all purposes of this
Agreement, (iv) the Borrower, the Agents and the other Lender Parties shall
continue to deal solely and directly with such Lender Party in connection with
such Lender Party’s rights and obligations under this Agreement and (v) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, postpone any date fixed for any payment of principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or release all or
substantially all of the value of the Guaranty except in connection with
transactions otherwise permitted hereunder.

(h) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
Party.

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and the Note or Notes held by it), including without limitation, in favor
of any Federal Reserve Bank in accordance with Regulation A.

 

Kansas City Southern Credit Agreement

 

94



--------------------------------------------------------------------------------

(j) Notwithstanding anything to the contrary contained herein, any Lender that
is a fund that invests in bank loans may create a security interest in all or
any portion of the Advances owing to it and the Note or Notes held by it to the
trustee for holders of obligations owed, or securities issued, by such fund as
security for such obligations or securities, provided that unless and until such
trustee actually becomes a Lender in compliance with the other provisions of
this Section 9.07, (i) no such pledge shall release the pledging Lender from any
of its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(k) Notwithstanding anything to the contrary contained herein, any Lender Party
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Advance that such Granting Lender would otherwise be obligated
to make pursuant to this Agreement, provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Advance, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender Party would be liable, (ii) no SPC shall
be entitled to the benefits of Sections 2.10 and 2.12 (or any other increased
costs protection provision) and (iii) the Granting Lender shall for all
purposes, including, without limitation, the approval of any amendment or waiver
of any provision of any Loan Document, remain the Lender Party of record
hereunder. In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior Debt of any SPC, it will not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained in this Agreement, any SPC may (i) with
notice to, but without prior consent of, the Borrower and the Administrative
Agent and with the payment of a processing fee of $500, assign all or any
portion of its interest in any Advance to the Granting Lender and (ii) disclose
on a confidential basis any non-public information relating to its funding of
Advances to any rating agency, commercial paper dealer or provider of any surety
or guarantee or credit or liquidity enhancement to such SPC. This subsection
(k) may not be amended without the prior written consent of each Granting
Lender, all or any part of whose Advances are being funded by the SPC at the
time of such amendment.

(l) Each Lender Party, acting for this purpose as a non-fiduciary agent of the
Borrower, that grants a participation other rights to an SPC shall maintain a
register on which it enters the name and address of each participant or SPC and
the principal and interest amount of each participant’s interest or SPC’s
interest in the Facility held by it (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a Participant’s interest in any commitments, advances,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Advance, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, absent manifest error
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

Kansas City Southern Credit Agreement

 

95



--------------------------------------------------------------------------------

SECTION 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery by
telecopier or other form of electronic communication of an executed counterpart
of a signature page to this Agreement shall be effective as delivery of an
original executed counterpart of this Agreement.

SECTION 9.09. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any of the
Issuing Banks nor any of its officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by an Issuing Bank
against presentation of documents that do not strictly comply with the terms of
a Letter of Credit, including failure of any documents to bear any reference or
adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the Borrower shall have a claim against an Issuing Bank, and an
Issuing Bank shall be liable to the Borrower, to the extent of any direct, but
not consequential, damages suffered by the Borrower that were caused by (i) an
Issuing Bank’s willful misconduct or gross negligence as determined in a final,
non-appealable judgment by a court of competent jurisdiction in determining
whether documents presented under any Letter of Credit comply with the terms of
the Letter of Credit or (ii) an Issuing Bank’s willful failure to make lawful
payment under a Letter of Credit after the presentation to it of a draft and
certificates strictly complying with the terms and conditions of the Letter of
Credit. In furtherance and not in limitation of the foregoing, an Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

SECTION 9.10. Confidentiality. Neither the Administrative Agent nor any Lender
Party shall disclose any Confidential Information to any Person without the
consent of the Borrower, other than (a) to such Agent’s or such Lender Party’s
Affiliates and their officers, directors, employees, agents, advisors and
auditors, in each case, on a need-to-know basis, and to actual or prospective
Eligible Assignees and participants, and in each case, then only to the extent
that each such person shall have been instructed to keep the same confidential
in accordance with this Section 9.10, (b) as required by any law, rule or
regulation or judicial process, (c) as requested or required by any state,
Federal or foreign authority or examiner (including the National Association of
Insurance Commissioners or any similar organization or quasi-regulatory
authority) regulating such Lender Party, (d) to any rating agency when required
by it, provided that, prior to any disclosure, such rating agency shall
undertake to preserve the confidentiality of any Confidential Information
received by it from such Lender Party, provided, further, that notwithstanding
anything to the contrary in this Section 9.10, any such disclosure pursuant to
this subsection (d) shall require the consent of the Borrower, (e) in connection
with the exercise of any right or remedy under this Agreement or any other Loan
Document or (f) to any direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor agrees to be bound by the
provisions of this Section 9.10).

SECTION 9.11. Release of Guarantees. In the event that any Loan Party sells,
transfers or otherwise disposes of all of the Equity Interests of any such Loan
Party in a transaction not prohibited

 

Kansas City Southern Credit Agreement

 

96



--------------------------------------------------------------------------------

by this Agreement, the Administrative Agent shall promptly (and the Lender
Parties hereby authorize and instruct the Administrative Agent to) take such
action and execute any such documents as may be reasonably requested by the
Borrower to terminate such Subsidiary’s Obligations under the Guaranty and each
other Loan Document. In addition, the Administrative Agent will take such
actions as are reasonably requested by the Borrower to terminate the Guaranty
still in effect created by the Loan Documents when all the Obligations (other
than contingent Obligations in respect of indemnities for which a claim has not
been made) have been paid in full and all Letters of Credit and Commitments have
been terminated or Cash Collateralized. The Borrower agrees to pay all
reasonable out-of-pocket expenses of the Administrative Agent in connection with
releases of Liens and Obligations under the Guaranty provided for in this
Section.

SECTION 9.12. Non-Consenting Lenders. If, at any time, any Lender becomes a
Non-Consenting Lender, then the Borrower may, at its sole cost and expense, on
prior written notice to the Administrative Agent and such Lender, replace such
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 9.07 all of its rights and obligations under this Agreement
to one or more Eligible Assignees; provided that neither the Administrative
Agent nor any Lender shall have any obligation to the Borrower to find a
replacement Lender or other such Person; provided further that such
Non-Consenting Lender shall be entitled to receive the full outstanding
principal amount of Advances so assigned, together with accrued interest and
fees payable in respect of such Advances as of the date of such assignment.

SECTION 9.13. Patriot Act Notice. Each Lender to whom the Patriot Act applies
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or such Agent, as applicable,
to identify such Loan Party in accordance with the Patriot Act. The Borrower
shall, and shall cause each of its Subsidiaries to, provide such information and
take such actions as are reasonably requested by the Administrative Agent or any
Lender in order to assist the Agents and the Lenders in maintaining compliance
with the Patriot Act.

SECTION 9.14. Jurisdiction, Service of Process, Etc.. (a) Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the other Loan Documents to which it is a
party, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the fullest extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.02. Nothing in this agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

 

Kansas City Southern Credit Agreement

 

97



--------------------------------------------------------------------------------

SECTION 9.15. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.16. WAIVER OF JURY TRIAL. EACH OF THE LOAN PARTIES, THE AGENTS AND THE
LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES, THE
LETTERS OF CREDIT OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER PARTY
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

SECTION 9.17. The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Affiliates (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s,
any Loan Party’s or the Administrative Agent’s transmission of Borrower
Materials or notices through the Platform, any other electronic platform or
electronic messaging service, or through the Internet, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Agent Party.

SECTION 9.18. Reliance by Administrative Agent, Issuing Banks and Lenders. The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices (including telephonic notices, Committed Loan
Notices and Letter of Credit Applications) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.

SECTION 9.19. Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments or other modifications,
Committed Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic

 

Kansas City Southern Credit Agreement

 

98



--------------------------------------------------------------------------------

Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

SECTION 9.20. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lead Arrangers, and the Lender Parties are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the Lead Arrangers
and the Lender Parties, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Lead Arrangers and
each Lender Party is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, the Lead Arrangers nor any Lender Party
has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lead Arrangers and the Lender
Parties and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, the Lead Arrangers nor any Lender has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the Lead Arrangers or any Lender
Party with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

SECTION 9.21. WAIVER OF IMMUNITIES. To the extent that any Loan Party has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its assets, such Loan Party hereby irrevocably waives such immunity in
respect of its obligations under this Agreement and the other Loan Documents.
The foregoing waiver is intended to be effective to the fullest extent now or
hereafter permitted by applicable law.

SECTION 9.22. Cashless Settlement. Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Advances in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

Kansas City Southern Credit Agreement

 

99



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

KANSAS CITY SOUTHERN, as Borrower By:  

/s/ Michael W. Upchurch

  Name:   Michael W. Upchurch   Title:   Executive Vice-President and Chief
Financial Officer THE KANSAS CITY SOUTHERN RAILWAY COMPANY, as Guarantor By:  

/s/ Michael W. Cline

  Name:   Michael W. Cline   Title:   Vice President & Treasurer GATEWAY EASTERN
RAILWAY COMPANY, as Guarantor By:  

/s/ Michael W. Cline

  Name:   Michael W. Cline   Title:   Vice President & Treasurer SOUTHERN
DEVELOPMENT COMPANY, as Guarantor By:  

/s/ Michael W. Upchurch

  Name:   Michael W. Upchurch   Title:   Vice-President and Chief Financial
Officer THE KANSAS CITY NORTHERN RAILWAY COMPANY, as Guarantor By:  

/s/ Michael W. Cline

  Name:   Michael W. Cline   Title:   Vice President & Treasurer

 

Signature Page to Kansas City Southern Credit Agreement



--------------------------------------------------------------------------------

TRANS-SERVE, INC., as Guarantor By:  

/s/ Michael W. Cline

  Name:   Michael W. Cline   Title:   Vice President and Treasurer PABTEX, INC.,
as Guarantor By:  

/s/ Michael W. Upchurch

  Name:   Michael W. Upchurch   Title:   Vice President and Chief Financial
Officer KCS HOLDINGS I, INC., as Guarantor By:  

/s/ Michael W. Cline

  Name:   Michael W. Cline   Title:   Vice President and Treasurer KCS VENTURES
I, INC., as Guarantor By:  

/s/ Michael W. Cline

  Name:   Michael W. Cline   Title:   Vice President and Treasurer SOUTHERN
INDUSTRIAL SERVICES, INC., as Guarantor By:  

/s/ Michael W. Upchurch

  Name:   Michael W. Upchurch   Title:   Vice President and Chief Financial
Officer VEALS, INC., as Guarantor By:  

/s/ Michael W. Upchurch

  Name:   Michael W. Upchurch   Title:   Vice President and Chief Financial
Officer

 

Signature Page to Kansas City Southern Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO KANSAS CITY SOUTHERN CREDIT AGREEMENT

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Don B. Pinzon

  Name:   Don B. Pinzon   Title:   Vice President

 

Signature Page to Kansas City Southern Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO KANSAS CITY SOUTHERN CREDIT AGREEMENT

 

BANK OF AMERICA, N.A., as Lender and Issuing Bank By:  

/s/ Irene Bertozzi Bartenstein

  Name:   Irene Bertozzi Bartenstein   Title:   Director

 

Signature Page to Kansas City Southern Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO KANSAS CITY SOUTHERN CREDIT AGREEMENT

 

JPMORGAN CHASE BANK, N.A., as Lender and Issuing Bank By:  

/s/ Robert P. Kellas

  Name:   Robert P. Kellas   Title:   Executive Director

 

Signature Page to Kansas City Southern Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO KANSAS CITY SOUTHERN CREDIT AGREEMENT

 

CITIBANK, N.A., as Lender and Issuing Bank By:  

/s/ Richard Rivera

  Name:   Richard Rivera   Title:   Vice President

 

Signature Page to Kansas City Southern Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO KANSAS CITY SOUTHERN CREDIT AGREEMENT

 

WELLS FARGO BANK, N.A., as Lender By:  

/s/ Kathleen H. Gound

  Name:   Kathleen H. Gound   Title:   Vice President

 

Signature Page to Kansas City Southern Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO KANSAS CITY SOUTHERN CREDIT AGREEMENT

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Lender By:  

/s/ Lawrence Elkins

  Name:   Lawrence Elkins   Title:   Vice President

 

Signature Page to Kansas City Southern Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO KANSAS CITY SOUTHERN CREDIT AGREEMENT

 

U.S. BANK N.A., as Lender By:  

/s/ John M. Eyerman

  Name:   John M. Eyerman   Title:   Vice President

 

Signature Page to Kansas City Southern Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO KANSAS CITY SOUTHERN CREDIT AGREEMENT

 

THE BANK OF NOVA SCOTIA, as Lender By:  

/s/ Kim Snyder

  Name:   Kim Snyder   Title:   Director

 

Signature Page to Kansas City Southern Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO KANSAS CITY SOUTHERN CREDIT AGREEMENT

 

SUNTRUST BANK, as Lender By:  

/s/ Lisa Garling

  Name:   Lisa Garling   Title:   Director

 

Signature Page to Kansas City Southern Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO KANSAS CITY SOUTHERN CREDIT AGREEMENT

 

BMO HARRIS BANK, N.A., as Lender By:  

/s/ William Thomson

  Name:   William Thomson   Title:   Director

 

Signature Page to Kansas City Southern Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO KANSAS CITY SOUTHERN CREDIT AGREEMENT

 

COMERICA BANK, as Lender By:  

/s/ Timothy O’Rourke

  Name:   Timothy O’Rourke   Title:   Vice President

 

Signature Page to Kansas City Southern Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO KANSAS CITY SOUTHERN CREDIT AGREEMENT

 

MORGAN STANLEY SENIOR FUNDING, INC., as Lender By:  

/s/ Michael King

  Name:   Michael King   Title:   Vice President

 

Signature Page to Kansas City Southern Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO KANSAS CITY SOUTHERN CREDIT AGREEMENT

 

MORGAN STANLEY BANK, N.A., as Lender By:  

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory

 

Signature Page to Kansas City Southern Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO KANSAS CITY SOUTHERN CREDIT AGREEMENT

 

BOKF, N.A. D/B/A BANK OF KANSAS CITY, as Lender By:  

/s/ John P. Mills

  Name:   John P. Mills   Title:   Senior Vice President

 

Signature Page to Kansas City Southern Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO KANSAS CITY SOUTHERN CREDIT AGREEMENT

 

UMB BANK, N.A., as Lender By:  

/s/ David Proffitt

  Name:   David Proffitt   Title:   Senior Vice President

 

Signature Page to Kansas City Southern Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO KANSAS CITY SOUTHERN CREDIT AGREEMENT

 

COMMERCE BANK, as Lender By:  

/s/ Pamela T. Hill

  Name:   Pamela T. Hill   Title:   Vice President

 

Signature Page to Kansas City Southern Credit Agreement